EXHIBIT A
                          UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF DELWARE

---------------------------------------------------------------- X
                                                                 :
In re:                                                           : Chapter 7
                                                                 :
UBIOME, INC.,                                                    : Case No. 19-11938 (LSS)
                                                                 :
                           Debtor.                               :
                                                                 :
---------------------------------------------------------------- X

                   ACCEPTANCE OF APPOINTMENT AND VERIFIED
                 STATEMENT OF CONSUMER PRIVACY OMBUDSMAN

        I, Elise S. Frejka, CIPP/US, hereby accept my appointment by the United States Trustee

as Consumer Privacy Ombudsman in the above-captioned chapter 7 case and hereby verify and

declare as follows:

        1.      I am a person eligible and competent to perform the duties of Consumer Privacy

Ombudsman, as set forth in 11 U.S.C. § 332.

        2.      I am an attorney-at-law and a member of the law firm of Frejka PLLC, which has

an address at 420 Lexington Avenue – Suite 310, New York, New York 10170 (the “Firm”). In

addition, I am a certified privacy professional credentialed by the International Association of

Privacy Professionals. I currently serve, or have served, as the consumer privacy ombudsman in

the bankruptcy cases of: (a) RadioShack Corporation, et al. (D. Del. Bankr.); (b) The Wet Seal,

LLC, et al. (D. Del. Bankr.); (c) SFX Entertainment, Inc., et al. (D. Del. Bankr.); (d) VoicePulse

Inc. (D. N.J. Bankr.); (e) The Great Atlantic & Pacific Tea Company, Inc., et al. (S.D.N.Y.

Bankr.); (f) Avaago, Inc. (S.D.N.Y. Bankr.); (g) Marbles Holdings, LLC, et al. (N.D. Il. Bankr.);

(h) Bristlecone, Inc., et al. (D. Nev. Bankr.); (i) Toys “R” Us, Inc., et al. (Va E. Bankr.); (j)

Hooper Holmes, Inc., et al. (S.D.N.Y. Bankr.); (k) Wall Street Languages Ltd. (S.D.N.Y.

Bankr.); (l) Sears Holdings Corporation, et al. (S.D.N.Y. Bankr.); (m) Ditech Holding
Corporation, et al. (S.D.N.Y. Bankr.) and Insys Therapeutics, Inc., et al. (D. Del. Bankr.).

        3.      I submit this Declaration to establish that I am a “disinterested person” as that

term is defined in 11 U.S.C. § 101(14) in connection with my appointment as the Consumer

Privacy Ombudsman in the chapter 7 case of Insys uBiome, Inc. (the “Debtor”).

        4.      Unless otherwise stated in this Declaration, I have personal knowledge of the

facts set forth herein.

        5.      The Firm maintains and systematically updates its conflicts database system in the

regular course of its business, and it is the Firm’s regular practice to make and maintain these

records. It is the Firm’s policy that no new matter may be accepted or opened within the Firm

without completing a search to check each such matter for conflicts, including the identity of the

prospective client, the matter, and related and adverse parties. Accordingly, the database is

regularly updated for every new matter undertaken by the Firm. In connection with my

appointment as Consumer Privacy Ombudsman, I have caused a search of the Firm’s

conflicts database to determine whether the Firm or I have any connections or relationships

with any of the persons or entities identified on the Potential Parties in Interest list attached

hereto as Exhibit A.

        6.      With respect to my “disinterestedness” under Section 101(14) of the Bankruptcy

Code, I provide the following information:

                a.        Neither the Firm nor I is, and has not been, during the pendency of this
                          chapter 7 case, a creditor, equity security holder or insider of the Debtor.

                b.        Neither any attorney at the Firm nor I is, and has not been, a director,
                          officer or employee of the Debtor.

                c.        Neither the Firm nor I have an interest materially adverse to the interests
                          of the bankruptcy estate or any class of creditors or equity security
                          holders by reason of any direct or indirect relationship to, connection
                          with, or interest in, the Debtor, or for any other reason.



                                                    2
               d.      Neither any attorney at the Firm nor I is a relative of any Bankruptcy
                       Judge of the United States Bankruptcy Court for the District of Delaware,
                       the Office of the United States Trustee for Region 3 or any person
                       employed by the Office of the United States Trustee for Region 3 except
                       that both Juliet Sarkessian and I were employed as restructuring
                       associates in different offices of Dechert LLP before my departure from
                       Dechert in January 2009.

               e.      Neither the Firm nor I represent, or have represented in the past, the
                       Debtor.

               f.      Neither the Firm nor I represent, or has represented in the past, any party
                       in interest in connection with the Debtor’ chapter 7 case.

               g.      Other than as co-counsel, opposing counsel, or as fee examiner in
                       unrelated cases, neither the Firm nor I have any connection with any of
                       the professionals which have been retained by the Debtor, the Official
                       Committee of Unsecured Creditors, or the Chapter 7 trustee.

       7.      Based upon the foregoing, I believe that the Firm and I are “disinterested persons”

within the meaning of 11 U.S.C. §§ 101(14) and 332(a).

       8.      I have not received any compensation from any party with respect to my

appointment in this case, nor have I made any agreements or arrangements with the Office of the

United States Trustee, the Debtor or any other party for compensation.

       9.      I agree to serve as Consumer Privacy Ombudsman and to seek reimbursement of

fees and expenses from the estate based on an application to be filed with, and subject to approval

by the Court as provided in 11 U.S.C. § 330. My 2019 hourly rate is $525, and it is my Firm’s

policy to maintain rates for the duration of an engagement.

       10.     I acknowledge my statutory obligation not to disclose any personally identifiable

information I obtain, and I agree to comply with 11 U.S.C. § 332(c).

       11.     If I become aware of any additional unrelated representations or relationships

subsequent to the date of this Declaration, I intend to supplement this Declaration accordingly.


                                                 ****


                                                 3
       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge, information and belief.

Dated: December 9, 2019
       New York, New York




                                     Elise S. Frejka




                                                4
                                             EXHIBIT A

uBiome Conflicts
uBiome - Key Involved Parties

        Party                                            Role / Classification
   1)   Goldin Associates LLC                            Financial Advisor to uBiome
   2)   Sidley Austin LLP                                Counsel for uBiome
   3)   Gibson, Dunn & Crutcher LLP                      Counsel to the Special Committee
   4)   Milbank LLP                                      Counsel to the Special Committee
   5)   Orrick, Herrington & Sutcliffe LLP               Former Counsel to uBiome
   6)   Silicon Valley Bank                              Lender to uBiome
   7)   Jessica Richman                                  Current or Former Employee
   8)   Zachary Apte                                     Current or Former Employee
   9)   Joel Jung                                        Current or Former Employee
  10)   John Rakow                                       Current or Former Employee
  11)   Nathaniel Walton                                 Current or Former Employee
  12)   BRJ Investments, LLC                             Equity Holder of uBiome
  13)   8VC Entrepreneurs Fund I, L.P.                   Equity Holder of uBiome
  14)   8VC Fund I, L.P.                                 Equity Holder of uBiome
  15)   Kimberly Scotti                                  Board Member of uBiome
  16)   D.J. (Jan) Baker                                 Independent Director
  17)   Spencer Wells                                    Independent Director
uBiome Conflicts
uBiome - Key Advisors


        Party                                                          Role / Classification

   1)   Effectus Group                                                 Auditor for uBiome
   2)   Ernst & Young, LLP                                             Auditor for uBiome
   3)   Moss Adams LLP                                                 Auditor for uBiome
   4)   Caravel Partners, LLC                                          Consultant/Contractor for uBiome
   5)   Charles River Associates                                       Consultant/Contractor for uBiome
   6)   FloQuast, Inc.                                                 Consultant/Contractor for uBiome
   7)   Goldin Associates LLC                                          Consultant/Contractor for uBiome
   8)   Snow, Bittleston, Hartman, Fong & Associates, Inc.             Consultant/Contractor for uBiome
   9)   GLC Advisors & Co., LLC                                        Consultant/Contractor for uBiome
  10)   Aparicio Law Firm                                              Counsel for uBiome
  11)   Boersch & Illovsky LLP                                         Counsel for uBiome
  12)   Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP   Counsel for uBiome
  13)   Sidley Austin LLP                                              Counsel for uBiome
  14)   Young Conaway Stargatt & Taylor LLP                            Counsel for uBiome
  15)   Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.            Counsel to employee(s)
  16)   Morrison & Foerster LLP                                        Counsel to employee(s)
  17)   Gibson, Dunn & Crutcher LLP                                    Counsel to the Special Committee
  18)   Milbank LLP                                                    Counsel to the Special Committee
  19)   Orrick, Herrington & Sutcliffe LLP                             Former Counsel to uBiome
  20)   Silicon Valley Bank                                            Lender to uBiome




                                                       Page 2 of 37                                       Privileged and Confidential
uBiome Conflicts
uBiome - uBiome Current or Former Employees


        Party                          Role / Classification

   1)   Adrian Zarza                   Current   or Former Employee
   2)   Agustina Bazzano               Current   or Former Employee
   3)   Agustina Prugna                Current   or Former Employee
   4)   Aimee Huang                    Current   or Former Employee
   5)   Alejandra Jamilis              Current   or Former Employee
   6)   Alejandro Galviz Cadierno      Current   or Former Employee
   7)   Alexandra Smith                Current   or Former Employee
   8)   Ali Chirinos Lugo              Current   or Former Employee
   9)   Alison Smith                   Current   or Former Employee
  10)   Amanda Morton                  Current   or Former Employee
  11)   Anabella Racioppi              Current   or Former Employee
  12)   Analia Hojman Brodsky          Current   or Former Employee
  13)   Andrea Corejova                Current   or Former Employee
  14)   Andrew Cho                     Current   or Former Employee
  15)   Ariel Romeo Cares              Current   or Former Employee
  16)   Arnaldo Hernandez              Current   or Former Employee
  17)   Atahualpa Carrero Bello        Current   or Former Employee
  18)   Axel Garcia Tesares            Current   or Former Employee
  19)   Barrie Allen                   Current   or Former Employee
  20)   Bastian Barthabure Escalante   Current   or Former Employee
  21)   Benjamin (Carter) Allen        Current   or Former Employee
  22)   Brett Davis                    Current   or Former Employee
  23)   C. Heidi Mejía                 Current   or Former Employee
  24)   Cailee Rye                     Current   or Former Employee
  25)   Calin Daian                    Current   or Former Employee
  26)   Camila Fernandez Navarro       Current   or Former Employee
  27)   Camila Navas Mondaca           Current   or Former Employee
  28)   Carla Hernandez                Current   or Former Employee
  29)   Carlos Peralta Barraza         Current   or Former Employee
  30)   Carmen Lee                     Current   or Former Employee
  31)   Carolina Durante               Current   or Former Employee
  32)   Carolyn Xie                    Current   or Former Employee
  33)   Catalina Pavez Mina            Current   or Former Employee
  34)   Catherine San Martin Paves     Current   or Former Employee
  35)   Cherrie Ong                    Current   or Former Employee
  36)   Claudia Korzeniewski           Current   or Former Employee
  37)   Claudia Pissani Alvear         Current   or Former Employee
  38)   Constance Norris Squirrell     Current   or Former Employee
  39)   Cristian Bravo Vasquez         Current   or Former Employee
  40)   Cristian Fuentes Riquelme      Current   or Former Employee
  41)   Cristian Maurin Lopez          Current   or Former Employee
42)   Cynthia Sanhueza Rivera        Current   or Former Employee
43)   Dan Zeiger                     Current   or Former Employee
44)   Daniel Almonacid Coronado      Current   or Former Employee
45)   Daniel Espinoza Calderon       Current   or Former Employee
46)   David Quintanilla              Current   or Former Employee
47)   Devon Rose                     Current   or Former Employee
48)   Dexter Michael Chirinos Baez   Current   or Former Employee
49)   Doh Jung                       Current   or Former Employee
50)   Donna Marie Hongo              Current   or Former Employee
51)   Eddie Mui                      Current   or Former Employee
52)   Eduardo Morales Sierra         Current   or Former Employee
53)   Eduardo Olivares Saavedra      Current   or Former Employee
54)   Emmanuel Copes                 Current   or Former Employee
55)   Erica Nuñez Boess              Current   or Former Employee
56)   Ezequiel Hernandez             Current   or Former Employee
57)   Ezequiel Uhrig                 Current   or Former Employee
58)   Facundo Torrengo Mengassini    Current   or Former Employee
59)   Federico Calendino             Current   or Former Employee
60)   Federico Otaran                Current   or Former Employee
61)   Felipe Melis Arcos             Current   or Former Employee
62)   Fermin Recalt                  Current   or Former Employee
63)   Fernando Meza                  Current   or Former Employee
64)   Florencia Villordo             Current   or Former Employee
65)   Francisco Alvarez              Current   or Former Employee
66)   Francisco Ossandon Cabrera     Current   or Former Employee
67)   Francisco Salazar              Current   or Former Employee
68)   Francisco Valdes               Current   or Former Employee
69)   Franco Moya Perico             Current   or Former Employee
70)   Gabriel Boiero                 Current   or Former Employee
71)   Gabriel Marincola              Current   or Former Employee
72)   Gaston Greco                   Current   or Former Employee
73)   German Simoncini               Current   or Former Employee
74)   Glenn Carson                   Current   or Former Employee
75)   Gonzalo Testa                  Current   or Former Employee
76)   Grindeliz Altuve Fernandez     Current   or Former Employee
77)   Gustavo Guinez Ramirez         Current   or Former Employee
78)   Hailey Miller                  Current   or Former Employee
79)   Harold Nunez Burgos            Current   or Former Employee
80)   Hernan Di Tota                 Current   or Former Employee
81)   Holly Bauzon                   Current   or Former Employee
82)   Ian Mathew                     Current   or Former Employee
83)   Ignacio Saporiti               Current   or Former Employee
84)   Ignacio Varas Concha           Current   or Former Employee
85)   Ingrid Araya Duran             Current   or Former Employee
86)   Ivan Gajardo                   Current   or Former Employee
 87)   Jacqueline Khoury               Current   or Former Employee
 88)   Janelle Leon                    Current   or Former Employee
 89)   Janet Torres Bustos             Current   or Former Employee
 90)   Janyra Espinoza Veliz           Current   or Former Employee
 91)   Jasmine Amerasekera             Current   or Former Employee
 92)   Jason Orck                      Current   or Former Employee
 93)   Javier Esquivel Romero          Current   or Former Employee
 94)   Jennie Bowers                   Current   or Former Employee
 95)   Jennifer Alfaro                 Current   or Former Employee
 96)   Jennifer Oliver                 Current   or Former Employee
 97)   Jennifer Sadler                 Current   or Former Employee
 98)   Jesse Romo                      Current   or Former Employee
 99)   Jessica Richman                 Current   or Former Employee
100)   Joanne Long                     Current   or Former Employee
101)   Joanne Wong                     Current   or Former Employee
102)   Joaquin Gutierrez Benavente     Current   or Former Employee
103)   Jocelyn Dawson                  Current   or Former Employee
104)   Joel Jung                       Current   or Former Employee
105)   John Rakow                      Current   or Former Employee
106)   Jorge Capona Gonzalez           Current   or Former Employee
107)   Jose Paradas Barazarte          Current   or Former Employee
108)   José Rivera                     Current   or Former Employee
109)   Josefina Espinosa F. V.         Current   or Former Employee
110)   Joshua Raynes                   Current   or Former Employee
111)   Jovanka Trebotich               Current   or Former Employee
112)   Juan Jimenez Romaguera          Current   or Former Employee
113)   Juan Pablo Cardenas Astudillo   Current   or Former Employee
114)   Juan Pettina                    Current   or Former Employee
115)   Juan Torrengo Mengassini        Current   or Former Employee
116)   Juan Urruspuru                  Current   or Former Employee
117)   Juana Castaneda                 Current   or Former Employee
118)   Juliana Munoz                   Current   or Former Employee
119)   Juliana Munoz                   Current   or Former Employee
120)   Kallana Rampersad               Current   or Former Employee
121)   Karina Ramos                    Current   or Former Employee
122)   Kasey Hamana                    Current   or Former Employee
123)   Katherine Valdivieso            Current   or Former Employee
124)   Kira Harman                     Current   or Former Employee
125)   Kristian Guintu                 Current   or Former Employee
126)   Kristin Hilty                   Current   or Former Employee
127)   Krysta Butler                   Current   or Former Employee
128)   Kwasi Addae                     Current   or Former Employee
129)   Ky Quan Nguyen                  Current   or Former Employee
130)   Laura Barda                     Current   or Former Employee
131)   Laura Calcagni                  Current   or Former Employee
132)   Lauren Carroll                  Current   or Former Employee
133)   Leonardo Sánchez Acosta         Current   or Former Employee
134)   Lisandro Del Real               Current   or Former Employee
135)   Luis Gomez Codina               Current   or Former Employee
136)   Luis Leon Paredes               Current   or Former Employee
137)   Luz Amelia Rojas Sipra          Current   or Former Employee
138)   Macarena Rojas Abalos           Current   or Former Employee
139)   Manuel Alesini                  Current   or Former Employee
140)   Manuela Martinez Maceira        Current   or Former Employee
141)   Marcelo Vega Fernandez          Current   or Former Employee
142)   Maret Rossi                     Current   or Former Employee
143)   Maria Dominguez                 Current   or Former Employee
144)   Maria Ines Gonzalez Silva       Current   or Former Employee
145)   María Martinez Maceira          Current   or Former Employee
146)   Maria Pia Farinella             Current   or Former Employee
147)   Mariano de Castro               Current   or Former Employee
148)   Mariano Gil                     Current   or Former Employee
149)   Marilia Neira Arriagada         Current   or Former Employee
150)   Marina Girotti                  Current   or Former Employee
151)   Mario Saavedra Torres           Current   or Former Employee
152)   Markisha Ward                   Current   or Former Employee
153)   Martika Binti                   Current   or Former Employee
154)   Martín Schiaffino               Current   or Former Employee
155)   Matias Basilico                 Current   or Former Employee
156)   Matthew Cinque                  Current   or Former Employee
157)   Mauro D'Annunzio                Current   or Former Employee
158)   Maximiliano Martinez            Current   or Former Employee
159)   Maximillian Weber               Current   or Former Employee
160)   Meghan Grech                    Current   or Former Employee
161)   Melanie Anne Chua               Current   or Former Employee
162)   Melissa Agnello                 Current   or Former Employee
163)   Melissa Alegria Arcos           Current   or Former Employee
164)   Michael Hoaglin                 Current   or Former Employee
165)   Michael McLean                  Current   or Former Employee
166)   Michelle Karasavva              Current   or Former Employee
167)   Min Bag                         Current   or Former Employee
168)   Natalia Scioscia Salvatore      Current   or Former Employee
169)   Natalie Lebrun-Pinochet         Current   or Former Employee
170)   Nathaniel Walton                Current   or Former Employee
171)   Nicolas Capello                 Current   or Former Employee
172)   Nicolas Garcia                  Current   or Former Employee
173)   Nicolas Ordenes Aenishanslins   Current   or Former Employee
174)   Olga Vorobyova                  Current   or Former Employee
175)   Orli Kadoch                     Current   or Former Employee
176)   Pablo (Matias) Lopez            Current   or Former Employee
177)   Pablo Ahumada Diaz              Current   or Former Employee
178)   Pablo Lobos Flores             Current   or Former Employee
179)   Pamela Camejo                  Current   or Former Employee
180)   Pamela Nieto Pacheco           Current   or Former Employee
181)   Pamela Rivera                  Current   or Former Employee
182)   Paris (Manuel) Idiart Alfano   Current   or Former Employee
183)   Paul McMillan                  Current   or Former Employee
184)   Paula Riffo Astorga            Current   or Former Employee
185)   Paulo Covarrubias              Current   or Former Employee
186)   Paz Tapia Ramirez              Current   or Former Employee
187)   Pedro Mella                    Current   or Former Employee
188)   Pilar Aguerre                  Current   or Former Employee
189)   Ramiro Pugh                    Current   or Former Employee
190)   Ramsha (Hina) Farooq           Current   or Former Employee
191)   Raul Arias Carrasco            Current   or Former Employee
192)   Renzo Canepa Garay             Current   or Former Employee
193)   Roberto Taylor                 Current   or Former Employee
194)   Rodolfo Pino                   Current   or Former Employee
195)   Rodrigo Ortiz Ortiz            Current   or Former Employee
196)   Romina Di Girolamo             Current   or Former Employee
197)   Romina Sepulveda               Current   or Former Employee
198)   Ronald Vasquez Garrido         Current   or Former Employee
199)   Ryan Chow                      Current   or Former Employee
200)   Samantha Tyrrell               Current   or Former Employee
201)   Sandra Vicenzi                 Current   or Former Employee
202)   Sandy Quiett                   Current   or Former Employee
203)   Saqib Nizami                   Current   or Former Employee
204)   Sara Bird                      Current   or Former Employee
205)   Sarah Gupta                    Current   or Former Employee
206)   Savannah Wardle                Current   or Former Employee
207)   Sean Deehan                    Current   or Former Employee
208)   Sebastian Duran Estay          Current   or Former Employee
209)   Sebastian Maciel               Current   or Former Employee
210)   Sharon Boose-Sheppard          Current   or Former Employee
211)   Sheyla Aquise                  Current   or Former Employee
212)   Simitha Rambiritch             Current   or Former Employee
213)   Sophia Ramsey                  Current   or Former Employee
214)   Stefania Ive                   Current   or Former Employee
215)   Stephanie Carpenter            Current   or Former Employee
216)   Stephanie Frias                Current   or Former Employee
217)   Stephanie Thompson             Current   or Former Employee
218)   Susan Johnson                  Current   or Former Employee
219)   Susan Zneimer                  Current   or Former Employee
220)   Syed Imam                      Current   or Former Employee
221)   Tammy Devane                   Current   or Former Employee
222)   Tara Dinman                    Current   or Former Employee
223)   Tim Steele                     Current   or Former Employee
224)   Valentina Chavez          Current   or Former Employee
225)   Valeria Marquez Miranda   Current   or Former Employee
226)   Wan Ting (Amanda) Lin     Current   or Former Employee
227)   William (Rory) Moore      Current   or Former Employee
228)   Yogesh Bhootada           Current   or Former Employee
229)   Zachary Apte              Current   or Former Employee
uBiome Conflicts
uBiome - Equity Holders


        Party                                                       Role / Classification

   1)   10x GmbH                                                    Equity   Holder of   uBiome
   2)   11.2 Capital I, L.P.                                        Equity   Holder of   uBiome
   3)   500 Startups III, L.P.                                      Equity   Holder of   uBiome
   4)   8VC Entrepreneurs Fund I, L.P.                              Equity   Holder of   uBiome
   5)   8VC Fund I, L.P.                                            Equity   Holder of   uBiome
   6)   Kimmy Scotti                                                Equity   Holder of   uBiome
   7)   A-UWE-35-Fund, a series of AngelList-TF-Funds, LLC          Equity   Holder of   uBiome
   8)   A-UWE-35-PR-Fund, a series of AngelList-TF-Funds, LLC       Equity   Holder of   uBiome
   9)   A-UWE-35-PR2-Fund, a series of AngelList-TF-Funds, LLC      Equity   Holder of   uBiome
  10)   A-UWE-35-PR3-Fund, a series of AngelList-TF-Funds, LLC      Equity   Holder of   uBiome
  11)   AngelList-TF-Funds, LLC                                     Equity   Holder of   uBiome
  12)   Abe Gupta                                                   Equity   Holder of   uBiome
  13)   Adam Caughey                                                Equity   Holder of   uBiome
  14)   Adrian Zarza                                                Equity   Holder of   uBiome
  15)   Agustina Bazzano                                            Equity   Holder of   uBiome
  16)   Aimee Huang                                                 Equity   Holder of   uBiome
  17)   Alan Greene                                                 Equity   Holder of   uBiome
  18)   Alejandra Jamilis                                           Equity   Holder of   uBiome
  19)   Alejandro Galviz Cadierno                                   Equity   Holder of   uBiome
  20)   Alessio Fasano                                              Equity   Holder of   uBiome
  21)   Alexandra Carmichael                                        Equity   Holder of   uBiome
  22)   Alexandra Morehouse                                         Equity   Holder of   uBiome
  23)   Alexandra Smith                                             Equity   Holder of   uBiome
  24)   Ali Chirinos Lugo                                           Equity   Holder of   uBiome
  25)   Alice F. Hackett                                            Equity   Holder of   uBiome
  26)   Alison Smith                                                Equity   Holder of   uBiome
  27)   Allison Bawazer-Pedro                                       Equity   Holder of   uBiome
  28)   Amanda Morton                                               Equity   Holder of   uBiome
  29)   AME Cloud Ventures Fund I LLC                               Equity   Holder of   uBiome
  30)   AME Cloud Ventures, LLC                                     Equity   Holder of   uBiome
  31)   Amir Zarrinpar                                              Equity   Holder of   uBiome
  32)   Amy Shah                                                    Equity   Holder of   uBiome
  33)   Anabella Racioppi                                           Equity   Holder of   uBiome
  34)   Analia Hojman                                               Equity   Holder of   uBiome


                                                     Page 9 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                           Role / Classification

  35)   anand && venky, LLC                                             Equity   Holder of   uBiome
  36)   Anders Cervin                                                   Equity   Holder of   uBiome
  37)   Andrea Corejova                                                 Equity   Holder of   uBiome
  38)   Andreessen Horowitz Fund IV, L.P., for itself and as nominee    Equity   Holder of   uBiome
  39)   Andrew Cho                                                      Equity   Holder of   uBiome
  40)   AngelList-uBio-Fund, a series of AngelList Funds, LLC           Equity   Holder of   uBiome
  41)   AngelList-Uome-Fund, a series of AngelList-TF-Funds, LLC        Equity   Holder of   uBiome
  42)   Anita Kozyrskyj                                                 Equity   Holder of   uBiome
  43)   Ann Allen                                                       Equity   Holder of   uBiome
  44)   Ariel Romeo                                                     Equity   Holder of   uBiome
  45)   Arnaldo Hernandez                                               Equity   Holder of   uBiome
  46)   Atahualpa Carrero Bello                                         Equity   Holder of   uBiome
  47)   Atul Butte                                                      Equity   Holder of   uBiome
  48)   Aubrey Tauer                                                    Equity   Holder of   uBiome
  49)   Audrey Goddard                                                  Equity   Holder of   uBiome
  50)   Axel Garcia Tesares                                             Equity   Holder of   uBiome
  51)   Bastian Barthabure Escalante                                    Equity   Holder of   uBiome
  52)   Bayesian Modeling Agency, LLC                                   Equity   Holder of   uBiome
  53)   Beenet Kothari                                                  Equity   Holder of   uBiome
  54)   Benjamin Allen                                                  Equity   Holder of   uBiome
  55)   BoxGroup Two LLC                                                Equity   Holder of   uBiome
  56)   Brandon Ballinger                                               Equity   Holder of   uBiome
  57)   Brandon Wuerth                                                  Equity   Holder of   uBiome
  58)   Brett Davis                                                     Equity   Holder of   uBiome
  59)   Brian Beatty                                                    Equity   Holder of   uBiome
  60)   BRJ Investments, LLC                                            Equity   Holder of   uBiome
  61)   Bulito Point VC IV, LLC                                         Equity   Holder of   uBiome
  62)   C. Heidi Mejia                                                  Equity   Holder of   uBiome
  63)   Cailee Rye                                                      Equity   Holder of   uBiome
  64)   Caldwell Esselstyn                                              Equity   Holder of   uBiome
  65)   Calin Daian                                                     Equity   Holder of   uBiome
  66)   Camila Fernandez Navarro                                        Equity   Holder of   uBiome
  67)   Camila Navas Mondaca                                            Equity   Holder of   uBiome
  68)   Capital Partners III, L.P.                                      Equity   Holder of   uBiome


                                                        Page 10 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                                  Role / Classification

  69)   Carla Hernandez                                                        Equity   Holder of   uBiome
  70)   Carlos Peralta Barraza                                                 Equity   Holder of   uBiome
  71)   Carmen Lee                                                             Equity   Holder of   uBiome
  72)   Carolina Durante                                                       Equity   Holder of   uBiome
  73)   Caroline Sciamma Massenet                                              Equity   Holder of   uBiome
  74)   Carolyn Xie                                                            Equity   Holder of   uBiome
  75)   Catalina Pavez Mina                                                    Equity   Holder of   uBiome
  76)   Catherine Lozupone                                                     Equity   Holder of   uBiome
  77)   Catherine San Martin                                                   Equity   Holder of   uBiome
  78)   Cherrie Ong                                                            Equity   Holder of   uBiome
  79)   Children's Trust created under The Brunswick Liberty Trust (2/15/18)   Equity   Holder of   uBiome
  80)   Christian Jobin                                                        Equity   Holder of   uBiome
  81)   Christina Palmer                                                       Equity   Holder of   uBiome
  82)   Christina Vandenbroucke-Grauls                                         Equity   Holder of   uBiome
  83)   Cindy Geyer                                                            Equity   Holder of   uBiome
  84)   Claudia Korzeniewski                                                   Equity   Holder of   uBiome
  85)   Claudia Pissani Alvear                                                 Equity   Holder of   uBiome
  86)   Cohen Family Trust                                                     Equity   Holder of   uBiome
  87)   Constance Norris                                                       Equity   Holder of   uBiome
  88)   Corrie Moreau                                                          Equity   Holder of   uBiome
  89)   Cristian Bravo Vasquez                                                 Equity   Holder of   uBiome
  90)   Cristian Fuentes Riquelme                                              Equity   Holder of   uBiome
  91)   Cristian Maurin Lopez                                                  Equity   Holder of   uBiome
  92)   Crunch Fund II, L.P.                                                   Equity   Holder of   uBiome
  93)   Cynthia Sanhueza Rivera                                                Equity   Holder of   uBiome
  94)   Dan Zeiger                                                             Equity   Holder of   uBiome
  95)   Daniel Almonacid                                                       Equity   Holder of   uBiome
  96)   Daniel Espinoza Calderon                                               Equity   Holder of   uBiome
  97)   Daniel Kraft                                                           Equity   Holder of   uBiome
  98)   Daniel Pepper                                                          Equity   Holder of   uBiome
  99)   Danielle Capalino                                                      Equity   Holder of   uBiome
 100)   David Agus                                                             Equity   Holder of   uBiome
 101)   David Quintanilla                                                      Equity   Holder of   uBiome
 102)   David Spector                                                          Equity   Holder of   uBiome


                                                         Page 11 of 37                                  Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                          Role / Classification

 103)   Deeb Salem                                                     Equity   Holder of   uBiome
 104)   Dentsu Ventures Global Fund I                                  Equity   Holder of   uBiome
 105)   Devon Rose                                                     Equity   Holder of   uBiome
 106)   Dexter Michael Chirinos Baez                                   Equity   Holder of   uBiome
 107)   Doh Jung                                                       Equity   Holder of   uBiome
 108)   Donna Hongo                                                    Equity   Holder of   uBiome
 109)   Donnica Moore                                                  Equity   Holder of   uBiome
 110)   Dr. Andree Ellerman                                            Equity   Holder of   uBiome
 111)   Dr. Emanual Strehle                                            Equity   Holder of   uBiome
 112)   EBU-NAS Tides Inn Revocable Trust, Eric B. Upin, Trustee       Equity   Holder of   uBiome
 113)   Eddie Mui                                                      Equity   Holder of   uBiome
 114)   Eden Fromberg                                                  Equity   Holder of   uBiome
 115)   Eduardo Morales                                                Equity   Holder of   uBiome
 116)   Eduardo Olivares Saavedra                                      Equity   Holder of   uBiome
 117)   Edward Boyer                                                   Equity   Holder of   uBiome
 118)   Eight Partners VC Fund I, L.P.                                 Equity   Holder of   uBiome
 119)   Elaine Hsiao                                                   Equity   Holder of   uBiome
 120)   Ellen Kourakos                                                 Equity   Holder of   uBiome
 121)   Emeran Mayer                                                   Equity   Holder of   uBiome
 122)   Emilio Gonzalez                                                Equity   Holder of   uBiome
 123)   Emmanuel Copes                                                 Equity   Holder of   uBiome
 124)   Erica Nunez Boess                                              Equity   Holder of   uBiome
 125)   Eyal Goldwerger                                                Equity   Holder of   uBiome
 126)   Ezequiel Hernandez                                             Equity   Holder of   uBiome
 127)   Ezequiel Uhrig                                                 Equity   Holder of   uBiome
 128)   Facundo Torrengo Mengassini                                    Equity   Holder of   uBiome
 129)   Farris Galyon                                                  Equity   Holder of   uBiome
 130)   Farzad Nazem & Noosheem Hashemi Living Trust 7/10/95           Equity   Holder of   uBiome
 131)   Federico Calendino                                             Equity   Holder of   uBiome
 132)   Federico Otaran                                                Equity   Holder of   uBiome
 133)   Federico Peretti                                               Equity   Holder of   uBiome
 134)   Felice Gersh                                                   Equity   Holder of   uBiome
 135)   Felipe Melis Arcos                                             Equity   Holder of   uBiome
 136)   Fermin Recalt                                                  Equity   Holder of   uBiome


                                                       Page 12 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                 Role / Classification

 137)   Fernando Meza                                         Equity   Holder of   uBiome
 138)   Feynman Exploration LLC                               Equity   Holder of   uBiome
 139)   Florencia Villordo                                    Equity   Holder of   uBiome
 140)   Foundry Square Investors – XIV, LLC                   Equity   Holder of   uBiome
 141)   Francisco Ossandon Cabrera                            Equity   Holder of   uBiome
 142)   Francisco Salazar                                     Equity   Holder of   uBiome
 143)   Francisco Valdes                                      Equity   Holder of   uBiome
 144)   Franco Moya Perico                                    Equity   Holder of   uBiome
 145)   Fred Melendres                                        Equity   Holder of   uBiome
 146)   Friends and Family Capital II, L.P.                   Equity   Holder of   uBiome
 147)   Gabriel Boiero                                        Equity   Holder of   uBiome
 148)   Gabriel Foster                                        Equity   Holder of   uBiome
 149)   Gabriel Marincola                                     Equity   Holder of   uBiome
 150)   Gaston Greco                                          Equity   Holder of   uBiome
 151)   Genome Fund (DNA Capital)                             Equity   Holder of   uBiome
 152)   George Church                                         Equity   Holder of   uBiome
 153)   Georges Harik                                         Equity   Holder of   uBiome
 154)   German Simoncini                                      Equity   Holder of   uBiome
 155)   Glenn Carson                                          Equity   Holder of   uBiome
 156)   Golden Hue Limited                                    Equity   Holder of   uBiome
 157)   Gonzalo Testa                                         Equity   Holder of   uBiome
 158)   Granaria Holdings BV                                  Equity   Holder of   uBiome
 159)   Grindeliz Altuve Fernandez                            Equity   Holder of   uBiome
 160)   Gustavo Guinez Ramirez                                Equity   Holder of   uBiome
 161)   Hailey Miller                                         Equity   Holder of   uBiome
 162)   Hannah Holscher                                       Equity   Holder of   uBiome
 163)   Hans J. Gangeskar                                     Equity   Holder of   uBiome
 164)   Harmony Partners III, L.P.                            Equity   Holder of   uBiome
 165)   Harold Nuñez                                          Equity   Holder of   uBiome
 166)   Hernan Di Tota                                        Equity   Holder of   uBiome
 167)   Holly Bauzon                                          Equity   Holder of   uBiome
 168)   Ian Mathew                                            Equity   Holder of   uBiome
 169)   Ignacio Saporiti                                      Equity   Holder of   uBiome
 170)   Ignacio Torrejón                                      Equity   Holder of   uBiome


                                              Page 13 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                         Role / Classification

 171)   Ignacio Varas Concha                          Equity   Holder of   uBiome
 172)   Ingrid Araya Durán                            Equity   Holder of   uBiome
 173)   Innovative Fund, LLC                          Equity   Holder of   uBiome
 174)   Isabel Moreno-Indias                          Equity   Holder of   uBiome
 175)   Ivan Gajardo                                  Equity   Holder of   uBiome
 176)   Jacqueline Khoury                             Equity   Holder of   uBiome
 177)   Jana Jandova                                  Equity   Holder of   uBiome
 178)   Janelle Leon                                  Equity   Holder of   uBiome
 179)   Janet Torres Bustos                           Equity   Holder of   uBiome
 180)   Janyra Espinoza Veliz                         Equity   Holder of   uBiome
 181)   Jasmine Amerasekera                           Equity   Holder of   uBiome
 182)   Jason Orck                                    Equity   Holder of   uBiome
 183)   Jason Yamki                                   Equity   Holder of   uBiome
 184)   Javier Esquivel Romero                        Equity   Holder of   uBiome
 185)   Jennie Bowers                                 Equity   Holder of   uBiome
 186)   Jennifer Alfaro                               Equity   Holder of   uBiome
 187)   Jennifer Baldwin                              Equity   Holder of   uBiome
 188)   Jennifer Balkus                               Equity   Holder of   uBiome
 189)   Jennifer Gardy                                Equity   Holder of   uBiome
 190)   Jennifer Oliver                               Equity   Holder of   uBiome
 191)   Jennifer Rowland                              Equity   Holder of   uBiome
 192)   Jennifer Sadler                               Equity   Holder of   uBiome
 193)   Jesse Romo                                    Equity   Holder of   uBiome
 194)   Jessica Richman                               Equity   Holder of   uBiome
 195)   Jill Carnahan                                 Equity   Holder of   uBiome
 196)   Joanne Long                                   Equity   Holder of   uBiome
 197)   Joanne Wong                                   Equity   Holder of   uBiome
 198)   Joaquín Gutiérrez Benavente                   Equity   Holder of   uBiome
 199)   Jocelyn Dawson                                Equity   Holder of   uBiome
 200)   Joe Jimenez                                   Equity   Holder of   uBiome
 201)   Joel Jung                                     Equity   Holder of   uBiome
 202)   Joel Khan                                     Equity   Holder of   uBiome
 203)   Joel Palefsky                                 Equity   Holder of   uBiome
 204)   John Rakow                                    Equity   Holder of   uBiome


                                      Page 14 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                           Role / Classification

 205)   John V. Bautista                                Equity   Holder of   uBiome
 206)   John W. O’Connor                                Equity   Holder of   uBiome
 207)   Jonathan Braun                                  Equity   Holder of   uBiome
 208)   Jonathan Cooper                                 Equity   Holder of   uBiome
 209)   Jonathan Eisen                                  Equity   Holder of   uBiome
 210)   Jorge Capona                                    Equity   Holder of   uBiome
 211)   Jose Conrado Rivera                             Equity   Holder of   uBiome
 212)   Jose Paradas Barazarte                          Equity   Holder of   uBiome
 213)   Josefina Espinosa F. V.                         Equity   Holder of   uBiome
 214)   Joseph DeRisi                                   Equity   Holder of   uBiome
 215)   Josh Fink                                       Equity   Holder of   uBiome
 216)   Joshua Raynes                                   Equity   Holder of   uBiome
 217)   Joshua Schachter                                Equity   Holder of   uBiome
 218)   Jovanka Trebotich                               Equity   Holder of   uBiome
 219)   Juan Jimenez Romaguera                          Equity   Holder of   uBiome
 220)   Juan Pablo Cardenas Astudillo                   Equity   Holder of   uBiome
 221)   Juan Pettina                                    Equity   Holder of   uBiome
 222)   Juan Torrengo Mengassini                        Equity   Holder of   uBiome
 223)   Juan Ugalde                                     Equity   Holder of   uBiome
 224)   Juan Urruspuru                                  Equity   Holder of   uBiome
 225)   Juana Castaneda                                 Equity   Holder of   uBiome
 226)   Julia Oh                                        Equity   Holder of   uBiome
 227)   Juliana Munoz                                   Equity   Holder of   uBiome
 228)   Julie Taylor                                    Equity   Holder of   uBiome
 229)   Kallana Rampersad                               Equity   Holder of   uBiome
 230)   Karina Ramos                                    Equity   Holder of   uBiome
 231)   Kasey Hamana                                    Equity   Holder of   uBiome
 232)   Katherine Valdivieso                            Equity   Holder of   uBiome
 233)   Kathie Madonna Swift                            Equity   Holder of   uBiome
 234)   Katia Soto Liebe                                Equity   Holder of   uBiome
 235)   Katie Pollard                                   Equity   Holder of   uBiome
 236)   Kelly Norris                                    Equity   Holder of   uBiome
 237)   Kelvin Beachum Jr.                              Equity   Holder of   uBiome
 238)   Kenneth G. Langone                              Equity   Holder of   uBiome


                                        Page 15 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                 Role / Classification

 239)   Kira Harman                                           Equity   Holder of   uBiome
 240)   Kismet 110721 LLC                                     Equity   Holder of   uBiome
 241)   Konstantin von Unger                                  Equity   Holder of   uBiome
 242)   Kristian Guintu                                       Equity   Holder of   uBiome
 243)   Kristin Hilty                                         Equity   Holder of   uBiome
 244)   Krysta Butler                                         Equity   Holder of   uBiome
 245)   Kwasi Addae                                           Equity   Holder of   uBiome
 246)   Ky Quan Nguyen                                        Equity   Holder of   uBiome
 247)   Kyle Schneider                                        Equity   Holder of   uBiome
 248)   Laura Barda                                           Equity   Holder of   uBiome
 249)   Laura Calcagni                                        Equity   Holder of   uBiome
 250)   Lauren Carroll                                        Equity   Holder of   uBiome
 251)   Laurens Kraal                                         Equity   Holder of   uBiome
 252)   Leblon Capital GmbH                                   Equity   Holder of   uBiome
 253)   Legacy Worldwide Investments II LTD                   Equity   Holder of   uBiome
 254)   Leigh Frame                                           Equity   Holder of   uBiome
 255)   Leo Treyzon                                           Equity   Holder of   uBiome
 256)   Leonardo Sanchez Acosta                               Equity   Holder of   uBiome
 257)   LF VENTURES LLC                                       Equity   Holder of   uBiome
 258)   Lifeline Ventures III AB                              Equity   Holder of   uBiome
 259)   Linda Avey                                            Equity   Holder of   uBiome
 260)   Lisandro Del Real                                     Equity   Holder of   uBiome
 261)   Liz Lipski                                            Equity   Holder of   uBiome
 262)   Ludwig Investments Corp.                              Equity   Holder of   uBiome
 263)   Luis Gomez Codina                                     Equity   Holder of   uBiome
 264)   Luis Leon                                             Equity   Holder of   uBiome
 265)   Luma Bio-IT SPV-A, L.P.                               Equity   Holder of   uBiome
 266)   Luz Amelia Rojas Sipra                                Equity   Holder of   uBiome
 267)   Macarena Rojas Abalos                                 Equity   Holder of   uBiome
 268)   Mahboobeh Mahdavinia                                  Equity   Holder of   uBiome
 269)   Manuel Alesini                                        Equity   Holder of   uBiome
 270)   Manuela Martinez Maceira                              Equity   Holder of   uBiome
 271)   Marcelo Vega                                          Equity   Holder of   uBiome
 272)   Maria Belen Dominguez                                 Equity   Holder of   uBiome


                                              Page 16 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                       Role / Classification

 273)   Maria Farinella                             Equity   Holder of   uBiome
 274)   Maria Ines Gonzalez                         Equity   Holder of   uBiome
 275)   Mariano de Castro                           Equity   Holder of   uBiome
 276)   Mariano Gil                                 Equity   Holder of   uBiome
 277)   Marie-Claire Arrieta                        Equity   Holder of   uBiome
 278)   Marilia Neira Arriagada                     Equity   Holder of   uBiome
 279)   Marina Girotti                              Equity   Holder of   uBiome
 280)   Mario Saavedra Torres                       Equity   Holder of   uBiome
 281)   Mark Williamson                             Equity   Holder of   uBiome
 282)   Markisha Ward                               Equity   Holder of   uBiome
 283)   Martika Binti                               Equity   Holder of   uBiome
 284)   Martin Blaser                               Equity   Holder of   uBiome
 285)   Martin Schiaffino                           Equity   Holder of   uBiome
 286)   Martin Tribino                              Equity   Holder of   uBiome
 287)   Mary Pat Lancelotta                         Equity   Holder of   uBiome
 288)   María Martinez Maceira                      Equity   Holder of   uBiome
 289)   Matias Basilico                             Equity   Holder of   uBiome
 290)   Matias Iseas                                Equity   Holder of   uBiome
 291)   Matt Pauker                                 Equity   Holder of   uBiome
 292)   Matthew Cinque                              Equity   Holder of   uBiome
 293)   Mauro D'Annunzio                            Equity   Holder of   uBiome
 294)   Maximillian Weber                           Equity   Holder of   uBiome
 295)   MCM Family Partners, Ltd.                   Equity   Holder of   uBiome
 296)   Meghana Gadgil                              Equity   Holder of   uBiome
 297)   Melanie Anne Chua                           Equity   Holder of   uBiome
 298)   Meline von Brentano                         Equity   Holder of   uBiome
 299)   Melissa Agnello                             Equity   Holder of   uBiome
 300)   Melissa Alegria Arcos                       Equity   Holder of   uBiome
 301)   Michael Breus                               Equity   Holder of   uBiome
 302)   Michael Docktor                             Equity   Holder of   uBiome
 303)   Michael Hoaglin                             Equity   Holder of   uBiome
 304)   Michael Mclean                              Equity   Holder of   uBiome
 305)   Michael McNamara                            Equity   Holder of   uBiome
 306)   Michelle Karasavva                          Equity   Holder of   uBiome


                                    Page 17 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                     Role / Classification

 307)   Min Bag                                                   Equity   Holder of   uBiome
 308)   Mitchell D. Kapor Trust Dated 12/3/1999                   Equity   Holder of   uBiome
 309)   Mithril II LP                                             Equity   Holder of   uBiome
 310)   MLC 50 LP Inc.                                            Equity   Holder of   uBiome
 311)   Moelis Family Trust                                       Equity   Holder of   uBiome
 312)   Molly Ryan                                                Equity   Holder of   uBiome
 313)   Monica Guardado                                           Equity   Holder of   uBiome
 314)   Munjal Shah                                               Equity   Holder of   uBiome
 315)   MyPharmacy GmbH                                           Equity   Holder of   uBiome
 316)   Natalia Scioscia Salvatore                                Equity   Holder of   uBiome
 317)   Natalie Lebrun-Pinochet                                   Equity   Holder of   uBiome
 318)   Nathan Saichek                                            Equity   Holder of   uBiome
 319)   Nathaniel Walton                                          Equity   Holder of   uBiome
 320)   Naveen Selvadurai                                         Equity   Holder of   uBiome
 321)   Neil Grimmer                                              Equity   Holder of   uBiome
 322)   Niall Lennon                                              Equity   Holder of   uBiome
 323)   Nicolas Capello                                           Equity   Holder of   uBiome
 324)   Nicolas Garcia                                            Equity   Holder of   uBiome
 325)   Nicolas Ordenes Aenishanslins                             Equity   Holder of   uBiome
 326)   Nigel Tunnacliffe                                         Equity   Holder of   uBiome
 327)   Olaf Bodamer                                              Equity   Holder of   uBiome
 328)   Olga Vorobyova                                            Equity   Holder of   uBiome
 329)   ORIA GmbH                                                 Equity   Holder of   uBiome
 330)   Orli Kadoch                                               Equity   Holder of   uBiome
 331)   OS Fund Biome LLC                                         Equity   Holder of   uBiome
 332)   Othman Laraki                                             Equity   Holder of   uBiome
 333)   Otto Koivunen                                             Equity   Holder of   uBiome
 334)   Pablo Ahumada                                             Equity   Holder of   uBiome
 335)   Pablo Angiorama                                           Equity   Holder of   uBiome
 336)   Pablo Lobos                                               Equity   Holder of   uBiome
 337)   Pablo Lopez                                               Equity   Holder of   uBiome
 338)   Pablo Opazo                                               Equity   Holder of   uBiome
 339)   Pablo Valenzuela                                          Equity   Holder of   uBiome
 340)   Pamela Camejo                                             Equity   Holder of   uBiome


                                                  Page 18 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                                  Role / Classification

 341)   Pamela Nieto                                                           Equity   Holder of   uBiome
 342)   Pankaj Shah                                                            Equity   Holder of   uBiome
 343)   Patricia Vera Wolf                                                     Equity   Holder of   uBiome
 344)   Patricio Lagos                                                         Equity   Holder of   uBiome
 345)   Patricio Sepúlveda Carrasco                                            Equity   Holder of   uBiome
 346)   Paul Buchheit                                                          Equity   Holder of   uBiome
 347)   Paul McMillan                                                          Equity   Holder of   uBiome
 348)   Paula Riffo Astorga                                                    Equity   Holder of   uBiome
 349)   Paulo Covarrubias                                                      Equity   Holder of   uBiome
 350)   Paz Tapia Ramirez                                                      Equity   Holder of   uBiome
 351)   Pedro Mella                                                            Equity   Holder of   uBiome
 352)   PENSCO Trust Company LLC; Custodian FBO Meline von Brentano ROTH IRA   Equity   Holder of   uBiome
 353)   Peter Turnbaugh                                                        Equity   Holder of   uBiome
 354)   Phil DiNuzzo                                                           Equity   Holder of   uBiome
 355)   Philip Bourne                                                          Equity   Holder of   uBiome
 356)   Pilar Aguerre                                                          Equity   Holder of   uBiome
 357)   Prime Access Capital, LLC                                              Equity   Holder of   uBiome
 358)   Procurator Holdings, LLC a Delaware LLC                                Equity   Holder of   uBiome
 359)   Ramiro Pugh                                                            Equity   Holder of   uBiome
 360)   Ramsha Farooq                                                          Equity   Holder of   uBiome
 361)   Raphael Kellman                                                        Equity   Holder of   uBiome
 362)   Raul Pino                                                              Equity   Holder of   uBiome
 363)   Raúl Arias Carrasco                                                    Equity   Holder of   uBiome
 364)   Rebecca Fritz                                                          Equity   Holder of   uBiome
 365)   Renzo Canepa                                                           Equity   Holder of   uBiome
 366)   Ricardo Castro Vidal                                                   Equity   Holder of   uBiome
 367)   Richard Sprague                                                        Equity   Holder of   uBiome
 368)   RJME Holdings LLC                                                      Equity   Holder of   uBiome
 369)   Rob Guigley                                                            Equity   Holder of   uBiome
 370)   Rob Lipshutz                                                           Equity   Holder of   uBiome
 371)   Roberto Taylor                                                         Equity   Holder of   uBiome
 372)   Robynne Chutkan                                                        Equity   Holder of   uBiome
 373)   Rodrigo Ortiz Ortiz                                                    Equity   Holder of   uBiome
 374)   Romina Di Girolamo                                                     Equity   Holder of   uBiome


                                                  Page 19 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                      Role / Classification

 375)   Romina Sepulveda                           Equity   Holder of   uBiome
 376)   Ronald Vasquez                             Equity   Holder of   uBiome
 377)   Rory Moore                                 Equity   Holder of   uBiome
 378)   Rosa Krajmalnik-Brown                      Equity   Holder of   uBiome
 379)   Roy Rodenstein                             Equity   Holder of   uBiome
 380)   Rush Spencer Wells                         Equity   Holder of   uBiome
 381)   Ryan Chow                                  Equity   Holder of   uBiome
 382)   Samantha Eidinger                          Equity   Holder of   uBiome
 383)   Samantha Tyrrell                           Equity   Holder of   uBiome
 384)   Sandra Vicenzi                             Equity   Holder of   uBiome
 385)   Sandro Valenzuela Diaz                     Equity   Holder of   uBiome
 386)   Sandy Quiett                               Equity   Holder of   uBiome
 387)   Saqib Nizami                               Equity   Holder of   uBiome
 388)   Sara Bird                                  Equity   Holder of   uBiome
 389)   Sarah Gupta                                Equity   Holder of   uBiome
 390)   Sarkis Mazmanian                           Equity   Holder of   uBiome
 391)   Savannah Wardle                            Equity   Holder of   uBiome
 392)   Schox Investments LLC                      Equity   Holder of   uBiome
 393)   Scott Cook                                 Equity   Holder of   uBiome
 394)   Sean Deehan                                Equity   Holder of   uBiome
 395)   Sebastian Bernales                         Equity   Holder of   uBiome
 396)   Sebastian Duran Estay                      Equity   Holder of   uBiome
 397)   Sebastian Maciel                           Equity   Holder of   uBiome
 398)   Sharon Boose-Sheppard                      Equity   Holder of   uBiome
 399)   Sharon Donovan                             Equity   Holder of   uBiome
 400)   Sherylynn Barker                           Equity   Holder of   uBiome
 401)   Shu Shu Wu                                 Equity   Holder of   uBiome
 402)   Siavosh Rezvan Behbahani                   Equity   Holder of   uBiome
 403)   Silicon Valley Bank                        Equity   Holder of   uBiome
 404)   Simitha Rambiritch                         Equity   Holder of   uBiome
 405)   Slow Ventures IV, LP                       Equity   Holder of   uBiome
 406)   Slow Ventures IV-A, LP                     Equity   Holder of   uBiome
 407)   Sophia Ramsey                              Equity   Holder of   uBiome
 408)   Speedwin Limited                           Equity   Holder of   uBiome


                                   Page 20 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                         Role / Classification

 409)   Srinivasa Reddy                                               Equity   Holder of   uBiome
 410)   SSC Venture Fund, LLC                                         Equity   Holder of   uBiome
 411)   Stanford-StartX Fund, LLC                                     Equity   Holder of   uBiome
 412)   Stefania Ive                                                  Equity   Holder of   uBiome
 413)   Stephanie Carpenter                                           Equity   Holder of   uBiome
 414)   Stephanie Frias                                               Equity   Holder of   uBiome
 415)   Stephanie Thompson                                            Equity   Holder of   uBiome
 416)   Steven Medwell                                                Equity   Holder of   uBiome
 417)   Steven Salzberg                                               Equity   Holder of   uBiome
 418)   Stillwater Trust LLC                                          Equity   Holder of   uBiome
 419)   Susan Zneimer                                                 Equity   Holder of   uBiome
 420)   Suzanne Devkota                                               Equity   Holder of   uBiome
 421)   Syed Imam                                                     Equity   Holder of   uBiome
 422)   Sünje Pamp                                                    Equity   Holder of   uBiome
 423)   Tammy Devane                                                  Equity   Holder of   uBiome
 424)   Tara Dinman                                                   Equity   Holder of   uBiome
 425)   The Deryck C. Maughan Revocable Trust                         Equity   Holder of   uBiome
 426)   The Marc R. Benioff Revocable Trust U/A/D 12/3/2004           Equity   Holder of   uBiome
 427)   Tiffany Lester                                                Equity   Holder of   uBiome
 428)   Tim Steele                                                    Equity   Holder of   uBiome
 429)   Timothy M. Godzich                                            Equity   Holder of   uBiome
 430)   Timothy Wang                                                  Equity   Holder of   uBiome
 431)   Tom Schoenherr                                                Equity   Holder of   uBiome
 432)   Tomas Norambuena                                              Equity   Holder of   uBiome
 433)   Ulrich Gall                                                   Equity   Holder of   uBiome
 434)   Ulrike Prinzessin zu Salm-Salm                                Equity   Holder of   uBiome
 435)   Valentina Chávez                                              Equity   Holder of   uBiome
 436)   Valeria Marquez Miranda                                       Equity   Holder of   uBiome
 437)   Vassallo Family Trust 2002                                    Equity   Holder of   uBiome
 438)   Vicente Canales Dreves                                        Equity   Holder of   uBiome
 439)   Victoria Dumas                                                Equity   Holder of   uBiome
 440)   Walter DeBrouwer                                              Equity   Holder of   uBiome
 441)   Wan Ting Lin                                                  Equity   Holder of   uBiome
 442)   Wefunds Orange Fund, LLC                                      Equity   Holder of   uBiome


                                                      Page 21 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                     Role / Classification

 443)   Wendy Garrett                                             Equity   Holder of   uBiome
 444)   Whitney Bowe                                              Equity   Holder of   uBiome
 445)   WIL Shares Limited                                        Equity   Holder of   uBiome
 446)   William Ludington                                         Equity   Holder of   uBiome
 447)   William P. Tai                                            Equity   Holder of   uBiome
 448)   Witt Wisebram                                             Equity   Holder of   uBiome
 449)   Y Combinator Continuity Holdings I, LLC                   Equity   Holder of   uBiome
 450)   Y Combinator S2014, LLC                                   Equity   Holder of   uBiome
 451)   YCVC Fund I, L.P.                                         Equity   Holder of   uBiome
 452)   Yogesh Bhootada                                           Equity   Holder of   uBiome
 453)   Zachary Apte                                              Equity   Holder of   uBiome
 454)   Zachary Bookman                                           Equity   Holder of   uBiome
 455)   Zhen Partners Fund IV, L.P.                               Equity   Holder of   uBiome




                                                  Page 22 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                               Role / Classification

   1)   ABclonal Science, Inc.                              Vendor
   2)   Aca Track, LLC                                      Vendor
   3)   Aetna Life Insurance Company                        Vendor
   4)   Alfa Development Management, LLC                    Vendor
   5)   All Clean Hazardous Waste Removal, Inc              Vendor
   6)   Allison Gay                                         Vendor
   7)   Alltran Health Services, Inc.                       Vendor
   8)   Alumni Staffing, LLC                                Vendor
   9)   Amazon Web Services                                 Vendor
  10)   Amex                                                Vendor
  11)   Anthem Blue Cross CA                                Vendor
  12)   Anthem Blue Cross Life & Health Insurance Company   Vendor
  13)   Aomb                                                Vendor
  14)   Aon Risk Insurance Services West, Inc.              Vendor
  15)   Apple Inc.                                          Vendor
  16)   Applicable Data                                     Vendor
  17)   Artel Inc                                           Vendor
  18)   Asentral Institutional Review Board                 Vendor
  19)   Ashley Van Belle                                    Vendor
  20)   ASM Strategic Alliance                              Vendor
  21)   Association for Molecular Pathology                 Vendor
  22)   ATTN Recoveries Team, Select Health                 Vendor
  23)   BambooHR                                            Vendor
  24)   BCBS MT                                             Vendor
  25)   BCBS of MI                                          Vendor
  26)   BCBS OF NJ                                          Vendor
  27)   BCBS TX Healthcare Service Corp.                    Vendor
  28)   BCBSNE - Refund Department                          Vendor
  29)   Beckman Coulter, Inc.                               Vendor
  30)   Beneflex                                            Vendor
  31)   Bioquimica, Cl S.A.                                 Vendor
  32)   Blue Cross Blue Shield TX                           Vendor
  33)   Blue Shield of CA                                   Vendor
  34)   BlueCrew, Inc.                                      Vendor


                                      Page 23 of 37                                 Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                            Role / Classification

  35)   Bonnie Fisher                                    Vendor
  36)   Bonusly                                          Vendor
  37)   Brandwatch                                       Vendor
  38)   Brent James Steele                               Vendor
  39)   Brooke Gray                                      Vendor
  40)   BSCA Cash Receiving                              Vendor
  41)   Cadence Research & Consulting                    Vendor
  42)   Canary, LLC                                      Vendor
  43)   Canteen Refreshment Services                     Vendor
  44)   Capital Typing                                   Vendor
  45)   Caravel Partners, LLC                            Vendor
  46)   Chase Credit Card                                Vendor
  47)   Chicago Laborers Health - Claims Dept            Vendor
  48)   China Pat Intellectual Property Office           Vendor
  49)   Cho & Partners Intellectual Property Attorneys   Vendor
  50)   Christenson Electric, Inc                        Vendor
  51)   Christina Palmer                                 Vendor
  52)   CIC Innovation Services, LLC                     Vendor
  53)   Cigna - Accent                                   Vendor
  54)   City of Vancouver Financial Services             Vendor
  55)   Clark IP                                         Vendor
  56)   Classic Recycling New York Corp.                 Vendor
  57)   Clickpay                                         Vendor
  58)   Clipper                                          Vendor
  59)   Coastline International, Inc                     Vendor
  60)   Cole-Parmer Instrument Company                   Vendor
  61)   Con Ed                                           Vendor
  62)   CRA International, Inc                           Vendor
  63)   Crane Pest Control                               Vendor
  64)   CSC DE                                           Vendor
  65)   CT Tax Payment                                   Vendor
  66)   CW OF Mass Tax Payment                           Vendor
  67)   Dan Klores Communications, LLC                   Vendor
  68)   Darrene Ybonne Langgam                           Vendor


                                         Page 24 of 37                           Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                          Role / Classification

  69)   Davis Wright Tremaine LLP                      Vendor
  70)   De Lage Landen Financial Services, Inc.        Vendor
  71)   Department of Finance & Administration         Vendor
  72)   DHL Global Forwarding                          Vendor
  73)   DN David Do Nascimento                         Vendor
  74)   DoorDash                                       Vendor
  75)   Double Helix LLC                               Vendor
  76)   Dr Wanted                                      Vendor
  77)   DS Lawyers Canada LLP                          Vendor
  78)   Eat Club                                       Vendor
  79)   Ecare India Private Limited                    Vendor
  80)   Eden Technologies, Inc                         Vendor
  81)   Effectus Group                                 Vendor
  82)   Elaine Johanson                                Vendor
  83)   Ellis Buehler Makus LLP                        Vendor
  84)   Emilio Daniel Gonzalez                         Vendor
  85)   Encompass, Inc                                 Vendor
  86)   Eppendorf North America, Inc                   Vendor
  87)   Ethical & Independent Review Services, LLC     Vendor
  88)   Everything Grows Interior                      Vendor
  89)   Expensify                                      Vendor
  90)   EZ Building Maintenance Corp                   Vendor
  91)   Faces by Emily                                 Vendor
  92)   Fitness Sf                                     Vendor
  93)   FloQast, Inc                                   Vendor
  94)   Foley Hoag LLP                                 Vendor
  95)   Fredrikson & Byron, P.A.                       Vendor
  96)   Fults Consulting, LLC                          Vendor
  97)   Gardhi Vila, S.C.                              Vendor
  98)   Geha                                           Vendor
  99)   GenScript USA, Inc.                            Vendor
 100)   Greene Ink, Inc.                               Vendor
 101)   Greenhouse                                     Vendor
 102)   Growth IP                                      Vendor


                                       Page 25 of 37                           Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                          Role / Classification

 103)   Guardian                                       Vendor
 104)   Gusto tax                                      Vendor
 105)   Health First NY                                Vendor
 106)   Health Net Refunds                             Vendor
 107)   Health Partners MN                             Vendor
 108)   Heap, Inc                                      Vendor
 109)   Henco Plumbing Services LLC                    Vendor
 110)   Hslegal Llp                                    Vendor
 111)   Humana Health Care Plans                       Vendor
 112)   iDesIgnEDU, LLC                                Vendor
 113)   Illumina, Inc.                                 Vendor
 114)   IMPACT Group, LLC                              Vendor
 115)   Innovation Policy Solutions, LLC               Vendor
 116)   Instacart                                      Vendor
 117)   Integra Telecom                                Vendor
 118)   Integrated DNA Technologies, Inc.              Vendor
 119)   Intouch                                        Vendor
 120)   InvivoGen                                      Vendor
 121)   James Grimaldi                                 Vendor
 122)   Jayrold Lomadilla                              Vendor
 123)   Jessica Richman                                Vendor
 124)   Jonathon L Baker                               Vendor
 125)   Jorge Condomi                                  Vendor
 126)   Kaiser                                         Vendor
 127)   Kaiser Permanente                              Vendor
 128)   Kaiser Permanente Northern CA                  Vendor
 129)   Kapa Biosystems Inc                            Vendor
 130)   Kentucky State Treasurer                       Vendor
 131)   Kilpatrick Townsend                            Vendor
 132)   Klein Limited Partnership                      Vendor
 133)   Krishnaveni Veldandi                           Vendor
 134)   Lahlouh                                        Vendor
 135)   Lamont, Hanley Associates, Inc                 Vendor
 136)   LARKR-on Demand Video Therapy                  Vendor


                                       Page 26 of 37                           Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                            Role / Classification

 137)   Laurance O and Jeanette O Mathews Family Trust   Vendor
 138)   Lawson Lundell LLP                               Vendor
 139)   Leydig, Voit & Mayer, LTD.                       Vendor
 140)   Life Technologies Corporation                    Vendor
 141)   Lingo Spanish                                    Vendor
 142)   LinkedIn                                         Vendor
 143)   Medasend BioMedical Inc                          Vendor
 144)   Medica                                           Vendor
 145)   Meghana Gadgil MD MPH                            Vendor
 146)   Melendres & Melendres P.C.                       Vendor
 147)   Meritain Health                                  Vendor
 148)   Merken Biotech SpA                               Vendor
 149)   Micro Precision Calibration, Inc.                Vendor
 150)   Milbank                                          Vendor
 151)   Mining & Economy Consulting                      Vendor
 152)   Mixpanel, Inc                                    Vendor
 153)   Mode Analytics                                   Vendor
 154)   Molecular BioProducts, Inc                       Vendor
 155)   Molina Healthcare of California                  Vendor
 156)   Morgan Stanley                                   Vendor
 157)   Morrison & Foerster LLP                          Vendor
 158)   Moss Adams LLP                                   Vendor
 159)   Nationwide Insurance                             Vendor
 160)   Navia Benefit                                    Vendor
 161)   New England BioLabs                              Vendor
 162)   New York State Tax Payment                       Vendor
 163)   NewVoiceMedia US Inc.                            Vendor
 164)   Nixon Peabody                                    Vendor
 165)   North Carolina Department of Revenue             Vendor
 166)   Officevibe                                       Vendor
 167)   ON Search Partners, LLC                          Vendor
 168)   One Medical                                      Vendor
 169)   Oregon Department of Revenue                     Vendor
 170)   Orrick, Herrington & Sutcliffe LLP               Vendor


                                      Page 27 of 37                              Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                               Role / Classification

 171)   Oxford Health Plans Inc.                            Vendor
 172)   Paylocity                                           Vendor
 173)   Penny Hill, PRS Recovery Analyst                    Vendor
 174)   PG&E                                                Vendor
 175)   Posse Herrera & Ruiz S.A.                           Vendor
 176)   Precision Health Economics                          Vendor
 177)   Premera Blue Cross Dallas                           Vendor
 178)   Professional Telecommunication Services             Vendor
 179)   R.L Jones                                           Vendor
 180)   RD Nutrition Consultants LLC                        Vendor
 181)   Recology Golden Gate                                Vendor
 182)   Redox, Inc                                          Vendor
 183)   Renaissance Midtown West LLC                        Vendor
 184)   Robert Half International, Inc                      Vendor
 185)   Roche Diagnostics                                   Vendor
 186)   Salesforce.com Inc                                  Vendor
 187)   San Francisco Public Utilities                      Vendor
 188)   S-E, Inc.                                           Vendor
 189)   Seamless (NY)                                       Vendor
 190)   Segment.io                                          Vendor
 191)   SendBridge Inc                                      Vendor
 192)   Sequoia Tech                                        Vendor
 193)   Shusaku Yamamoto, Co                                Vendor
 194)   Sigma-Aldrich Inc.                                  Vendor
 195)   Slack Technologies, Inc                             Vendor
 196)   Smartsheet Inc                                      Vendor
 197)   Snow, Bittleston, Hartman, Fong & Associates, Inc   Vendor
 198)   Sonic                                               Vendor
 199)   Square                                              Vendor
 200)   Stadium                                             Vendor
 201)   Staff Care, Inc.                                    Vendor
 202)   Stamps.com                                          Vendor
 203)   Star Elevator, Inc                                  Vendor
 204)   State of California Franchise Tax Board             Vendor


                                        Page 28 of 37                               Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                           Role / Classification

 205)   Summa Care                                      Vendor
 206)   SurveyMonkey Inc.                               Vendor
 207)   Susie Lahey                                     Vendor
 208)   Tecan Us, Inc.                                  Vendor
 209)   Teknova                                         Vendor
 210)   Texas Novachem Corporation                      Vendor
 211)   TFS*Thermo Fisher Scientific                    Vendor
 212)   The Hartford                                    Vendor
 213)   The McDermott Building                          Vendor
 214)   The Receivable Management Services LLC          Vendor
 215)   Thomas Scientific, LLC                          Vendor
 216)   Tricare East Region - Attn Refunds Recoups      Vendor
 217)   Tricare West Region , PGBA LLC                  Vendor
 218)   Trista Daniell Business Support & Mgmt          Vendor
 219)   UMR                                             Vendor
 220)   United Health Group Recovery Services           Vendor
 221)   United Healthcare                               Vendor
 222)   US Postal                                       Vendor
 223)   Vakhnina and Partners                           Vendor
 224)   Vanya Voivedich                                 Vendor
 225)   Vidhani Associates                              Vendor
 226)   VMS, A BioMarketing                             Vendor
 227)   Von Seidels Intellectual Property Attorneys     Vendor
 228)   VWR International LLC                           Vendor
 229)   Washington State Department of Revenue          Vendor
 230)   Waystar Revenue Cycle Technology                Vendor
 231)   World Courier Inc                               Vendor
 232)   Zenanli Parking                                 Vendor
 233)   Zerocater                                       Vendor
 234)   Zoom Video Communications Inc.                  Vendor
 235)   Zymo Research Corp.                             Vendor




                                        Page 29 of 37                           Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                       Role / Classification

   1)   AARP Medicare Supplement                    Insurance   Provider for uBiome   Customer
   2)   AARP Medicare Complete                      Insurance   Provider for uBiome   Customer
   3)   Aetna                                       Insurance   Provider for uBiome   Customer
   4)   Aetna Better Health WV                      Insurance   Provider for uBiome   Customer
   5)   Aetna Better Health NJ                      Insurance   Provider for uBiome   Customer
   6)   Aetna Better Health VA                      Insurance   Provider for uBiome   Customer
   7)   Affinity Health Plan                        Insurance   Provider for uBiome   Customer
   8)   Allied Benefit Systems                      Insurance   Provider for uBiome   Customer
   9)   Ambetter                                    Insurance   Provider for uBiome   Customer
  10)   Ambetter of Arkansas                        Insurance   Provider for uBiome   Customer
  11)   American National Insurance                 Insurance   Provider for uBiome   Customer
  12)   Amerigroup                                  Insurance   Provider for uBiome   Customer
  13)   Amerigroup Corporation                      Insurance   Provider for uBiome   Customer
  14)   Amerigroup Community Care                   Insurance   Provider for uBiome   Customer
  15)   AmeriHealth NJ                              Insurance   Provider for uBiome   Customer
  16)   AmeriHealth Northeast                       Insurance   Provider for uBiome   Customer
  17)   Anthem Blue Cross Blue Shield CO            Insurance   Provider for uBiome   Customer
  18)   Anthem Blue Cross Blue Shield CT            Insurance   Provider for uBiome   Customer
  19)   Anthem Blue Cross Blue Shield IN            Insurance   Provider for uBiome   Customer
  20)   Anthem Blue Cross Blue Shield KY            Insurance   Provider for uBiome   Customer
  21)   Anthem Blue Cross Blue Shield WI            Insurance   Provider for uBiome   Customer
  22)   Anthem Blue Cross Blue Shield CA            Insurance   Provider for uBiome   Customer
  23)   Arizona Physicians IPA                      Insurance   Provider for uBiome   Customer
  24)   Automated Benefit Services                  Insurance   Provider for uBiome   Customer
  25)   AvMed                                       Insurance   Provider for uBiome   Customer
  26)   AvMed Health Plan                           Insurance   Provider for uBiome   Customer
  27)   Arizona Physicians IPA                      Insurance   Provider for uBiome   Customer
  28)   BC/BS of Florida                            Insurance   Provider for uBiome   Customer
  29)   BC/BS of Illinois                           Insurance   Provider for uBiome   Customer
  30)   BC/BS of Kentucky                           Insurance   Provider for uBiome   Customer
  31)   BC/BS of Michigan                           Insurance   Provider for uBiome   Customer
  32)   BC/BS of Minnesota                          Insurance   Provider for uBiome   Customer
  33)   BC/BS of New Jersey                         Insurance   Provider for uBiome   Customer
  34)   BC/BS of New York Empire                    Insurance   Provider for uBiome   Customer
  35)   BC/BS of Texas                              Insurance   Provider for uBiome   Customer
  36)   BC/BS of Washington - Regence               Insurance   Provider for uBiome   Customer
  37)   BC/BS of Michigan                           Insurance   Provider for uBiome   Customer

                                           Page 30 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                      Role / Classification

  38)   Blue Cross & Blue Shield Michigan          Insurance   Provider for uBiome   Customer
  39)   Blue Cross of Alaska and Washington        Insurance   Provider for uBiome   Customer
  40)   Blue Cross Of California                   Insurance   Provider for uBiome   Customer
  41)   Blue Shield Of California                  Insurance   Provider for uBiome   Customer
  42)   Blue Cross Blue Shield Federal Employee    Insurance   Provider for uBiome   Customer
  43)   Blue Cross Blue Shield FL                  Insurance   Provider for uBiome   Customer
  44)   Blue Cross Blue Shield MA                  Insurance   Provider for uBiome   Customer
  45)   Blue Cross Blue Shield MN                  Insurance   Provider for uBiome   Customer
  46)   Blue Cross Blue Shield ND                  Insurance   Provider for uBiome   Customer
  47)   Blue Cross Blue Shield NJ                  Insurance   Provider for uBiome   Customer
  48)   Blue Cross Blue Shield NM                  Insurance   Provider for uBiome   Customer
  49)   Blue Cross Blue Shield TX                  Insurance   Provider for uBiome   Customer
  50)   Blue Cross Blue Shield CA                  Insurance   Provider for uBiome   Customer
  51)   Blue Cross Blue Shield DC                  Insurance   Provider for uBiome   Customer
  52)   Blue Cross Blue Shield IL                  Insurance   Provider for uBiome   Customer
  53)   Blue Cross Blue Shield MI                  Insurance   Provider for uBiome   Customer
  54)   Blue Cross Blue Shield MT                  Insurance   Provider for uBiome   Customer
  55)   Blue Cross Blue Shield NC                  Insurance   Provider for uBiome   Customer
  56)   Boston Medical Center                      Insurance   Provider for uBiome   Customer
  57)   Buckeye Community Health Plan              Insurance   Provider for uBiome   Customer
  58)   California Health Wellness                 Insurance   Provider for uBiome   Customer
  59)   Care OR                                    Insurance   Provider for uBiome   Customer
  60)   Care Improvement Plus                      Insurance   Provider for uBiome   Customer
  61)   Care Source KY                             Insurance   Provider for uBiome   Customer
  62)   Care Source OH                             Insurance   Provider for uBiome   Customer
  63)   Cencal Health                              Insurance   Provider for uBiome   Customer
  64)   Cenpatico                                  Insurance   Provider for uBiome   Customer
  65)   Cenpatico MA                               Insurance   Provider for uBiome   Customer
  66)   Centene WA - Corrdinated Care Corp         Insurance   Provider for uBiome   Customer
  67)   Christian Care Ministry                    Insurance   Provider for uBiome   Customer
  68)   Cigna                                      Insurance   Provider for uBiome   Customer
  69)   Cigna Behavioral Health                    Insurance   Provider for uBiome   Customer
  70)   Community Health Group                     Insurance   Provider for uBiome   Customer
  71)   Community Health Plan, Inc.                Insurance   Provider for uBiome   Customer
  72)   Community Care OK                          Insurance   Provider for uBiome   Customer
  73)   Community First                            Insurance   Provider for uBiome   Customer
  74)   Community Health Choice                    Insurance   Provider for uBiome   Customer

                                          Page 31 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                       Role / Classification

  75)   Community Health Plan WA                    Insurance   Provider for uBiome   Customer
  76)   ConnectiCare Inc                            Insurance   Provider for uBiome   Customer
  77)   Corrdinated Care                            Insurance   Provider for uBiome   Customer
  78)   CoreSource                                  Insurance   Provider for uBiome   Customer
  79)   Culinary Health Fund                        Insurance   Provider for uBiome   Customer
  80)   Dean Health Plan                            Insurance   Provider for uBiome   Customer
  81)   Definity Health                             Insurance   Provider for uBiome   Customer
  82)   Empire Blue Cross Blue Shield               Insurance   Provider for uBiome   Customer
  83)   Empire Plan                                 Insurance   Provider for uBiome   Customer
  84)   Fedelis Care NY                             Insurance   Provider for uBiome   Customer
  85)   Florida Healthcare Plan                     Insurance   Provider for uBiome   Customer
  86)   Geha                                        Insurance   Provider for uBiome   Customer
  87)   Geisinger Health                            Insurance   Provider for uBiome   Customer
  88)   Golden Rule Insurance Company               Insurance   Provider for uBiome   Customer
  89)   Great West Healthcare                       Insurance   Provider for uBiome   Customer
  90)   Group Health Cooperative - West             Insurance   Provider for uBiome   Customer
  91)   Group Health Cooperative - South Central    Insurance   Provider for uBiome   Customer
  92)   Health Care Partner Medical Group           Insurance   Provider for uBiome   Customer
  93)   Health Net of Arizona                       Insurance   Provider for uBiome   Customer
  94)   Health Net of California and Oregon         Insurance   Provider for uBiome   Customer
  95)   Health Partners - Minnesota                 Insurance   Provider for uBiome   Customer
  96)   Health Texas Medical Group                  Insurance   Provider for uBiome   Customer
  97)   Health Net                                  Insurance   Provider for uBiome   Customer
  98)   Health Net AZ CT NJ NY PA                   Insurance   Provider for uBiome   Customer
  99)   Health Net CA                               Insurance   Provider for uBiome   Customer
 100)   Health Net National                         Insurance   Provider for uBiome   Customer
 101)   Health Partners PA                          Insurance   Provider for uBiome   Customer
 102)   Health Alliance                             Insurance   Provider for uBiome   Customer
 103)   Health Alliance MI                          Insurance   Provider for uBiome   Customer
 104)   Healthcare Partners NV                      Insurance   Provider for uBiome   Customer
 105)   Healthfirst NY                              Insurance   Provider for uBiome   Customer
 106)   Health Net CA                               Insurance   Provider for uBiome   Customer
 107)   Highmark Blue Cross Blue Shield PA          Insurance   Provider for uBiome   Customer
 108)   Homestate Health Plan                       Insurance   Provider for uBiome   Customer
 109)   Horizon NJ Health                           Insurance   Provider for uBiome   Customer
 110)   Humana                                      Insurance   Provider for uBiome   Customer
 111)   Illinicare Group Health                     Insurance   Provider for uBiome   Customer

                                           Page 32 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                          Role / Classification

 112)   Independent Health                             Insurance   Provider for uBiome   Customer
 113)   Kaiser - Self Funded                           Insurance   Provider for uBiome   Customer
 114)   Kaiser Foundation Health Plan of HA            Insurance   Provider for uBiome   Customer
 115)   Kaiser Foundation Health Plan of NO            Insurance   Provider for uBiome   Customer
 116)   Kaiser Foundation Health Plan of SO            Insurance   Provider for uBiome   Customer
 117)   Kaiser Foundation Health Plan of Wa            Insurance   Provider for uBiome   Customer
 118)   Kaiser Permanente of Northern CA               Insurance   Provider for uBiome   Customer
 119)   Kaiser Permanente Mid Atlantic                 Insurance   Provider for uBiome   Customer
 120)   Kaiser Permanente of Southern CA               Insurance   Provider for uBiome   Customer
 121)   Kaiser Permanente CO                           Insurance   Provider for uBiome   Customer
 122)   Kaiser Permanente GA                           Insurance   Provider for uBiome   Customer
 123)   Kaiser Permanente of Northwest                 Insurance   Provider for uBiome   Customer
 124)   Keystone Health Plan East                      Insurance   Provider for uBiome   Customer
 125)   La Care Health Plan                            Insurance   Provider for uBiome   Customer
 126)   Loomis Company                                 Insurance   Provider for uBiome   Customer
 127)   Magellan Complete Care                         Insurance   Provider for uBiome   Customer
 128)   Magellan Health                                Insurance   Provider for uBiome   Customer
 129)   Magnolia Health Plan                           Insurance   Provider for uBiome   Customer
 130)   Mayo Management Services                       Insurance   Provider for uBiome   Customer
 131)   Medcost                                        Insurance   Provider for uBiome   Customer
 132)   Medical Health Plans                           Insurance   Provider for uBiome   Customer
 133)   Medical Mutual OH                              Insurance   Provider for uBiome   Customer
 134)   Meritain Health                                Insurance   Provider for uBiome   Customer
 135)   Meritain Health Minneapolis                    Insurance   Provider for uBiome   Customer
 136)   Moda Health                                    Insurance   Provider for uBiome   Customer
 137)   Molina Health Care California                  Insurance   Provider for uBiome   Customer
 138)   Molina Health Care UT                          Insurance   Provider for uBiome   Customer
 139)   Molina Health Care WA                          Insurance   Provider for uBiome   Customer
 140)   Molina Health Care OH                          Insurance   Provider for uBiome   Customer
 141)   Molina Health Care SC                          Insurance   Provider for uBiome   Customer
 142)   Molina Health Care TX                          Insurance   Provider for uBiome   Customer
 143)   MVP Health Care                                Insurance   Provider for uBiome   Customer
 144)   Neighborhood Health Plan                       Insurance   Provider for uBiome   Customer
 145)   Network Health                                 Insurance   Provider for uBiome   Customer
 146)   Nivano Physicans                               Insurance   Provider for uBiome   Customer
 147)   Oscar Health                                   Insurance   Provider for uBiome   Customer
 148)   Oscar Health Plan                              Insurance   Provider for uBiome   Customer

                                              Page 33 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                       Role / Classification

 149)   Oxford Health Plans                         Insurance   Provider for uBiome   Customer
 150)   Oxford Health Plan United                   Insurance   Provider for uBiome   Customer
 151)   Pacific South Health Plans                  Insurance   Provider for uBiome   Customer
 152)   Passport Health Plan                        Insurance   Provider for uBiome   Customer
 153)   PHCS Savility Payers                        Insurance   Provider for uBiome   Customer
 154)   Physician`s Data Trust                      Insurance   Provider for uBiome   Customer
 155)   Premera Blue Cross                          Insurance   Provider for uBiome   Customer
 156)   Prestige Health Choice                      Insurance   Provider for uBiome   Customer
 157)   Priority Health                             Insurance   Provider for uBiome   Customer
 158)   Providence Health Plan                      Insurance   Provider for uBiome   Customer
 159)   Providence Health Plan HMO                  Insurance   Provider for uBiome   Customer
 160)   Providence Health Plan Oregon               Insurance   Provider for uBiome   Customer
 161)   Providence Preferred                        Insurance   Provider for uBiome   Customer
 162)   Qual Choice AR                              Insurance   Provider for uBiome   Customer
 163)   Regal Medical Group                         Insurance   Provider for uBiome   Customer
 164)   Rocky Mountain Health Plan                  Insurance   Provider for uBiome   Customer
 165)   Secure Horizons                             Insurance   Provider for uBiome   Customer
 166)   Select Health                               Insurance   Provider for uBiome   Customer
 167)   Sharp Community Medical Group               Insurance   Provider for uBiome   Customer
 168)   Sierra Health Services                      Insurance   Provider for uBiome   Customer
 169)   Texas Childrens Health Plan Star            Insurance   Provider for uBiome   Customer
 170)   Tricare                                     Insurance   Provider for uBiome   Customer
 171)   Tricare East                                Insurance   Provider for uBiome   Customer
 172)   Tricare for Life                            Insurance   Provider for uBiome   Customer
 173)   Tricare South Region                        Insurance   Provider for uBiome   Customer
 174)   Tricare West                                Insurance   Provider for uBiome   Customer
 175)   Tricare North                               Insurance   Provider for uBiome   Customer
 176)   Trillium Community Health Plan              Insurance   Provider for uBiome   Customer
 177)   Tufts                                       Insurance   Provider for uBiome   Customer
 178)   Ucare                                       Insurance   Provider for uBiome   Customer
 179)   UHC                                         Insurance   Provider for uBiome   Customer
 180)   UHC Shared Services                         Insurance   Provider for uBiome   Customer
 181)   UHC Dental                                  Insurance   Provider for uBiome   Customer
 182)   UHC West                                    Insurance   Provider for uBiome   Customer
 183)   UMR                                         Insurance   Provider for uBiome   Customer
 184)   Unicare                                     Insurance   Provider for uBiome   Customer
 185)   United Healthcare                           Insurance   Provider for uBiome   Customer

                                           Page 34 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                          Role / Classification

 186)   United Health Care Community                   Insurance   Provider for uBiome   Customer
 187)   United Health Care Community Plan     IA       Insurance   Provider for uBiome   Customer
 188)   United Health Care Community Plan     MI       Insurance   Provider for uBiome   Customer
 189)   United Health Care Community Plan     NJ       Insurance   Provider for uBiome   Customer
 190)   United Health Care Community Plan     PA       Insurance   Provider for uBiome   Customer
 191)   United Health Care Community Plan     TN       Insurance   Provider for uBiome   Customer
 192)   United Health One                              Insurance   Provider for uBiome   Customer
 193)   University of Utah                             Insurance   Provider for uBiome   Customer
 194)   UPMC Health Plan                               Insurance   Provider for uBiome   Customer
 195)   Washington Coordinated Care                    Insurance   Provider for uBiome   Customer
 196)   Wellmark Blue Cross Blue Shield IA             Insurance   Provider for uBiome   Customer
 197)   Western Health Advantage                       Insurance   Provider for uBiome   Customer
 198)   Writer`s Guild - Industry Health Pl            Insurance   Provider for uBiome   Customer




                                              Page 35 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Landlords


        Location of Rent                                                   Role / Classification

   1)   360 - 362 Langton St, San Francisco                                Landlord
   2)   1201 25th Street (Warehouse), San Francisco                        Landlord
   3)   225 Valencia St., San Francsico                                    Landlord
   4)   264 W 40th St, Floor 19, New York                                  Landlord
   5)   18110 SE 34th Street, Building 2, Suite 240, Vancouver, WA 98683   Landlord
   6)   Calle 57 835, La Plata, Argentina                                  Landlord
   7)   Calle 5 1221, La Plata, Argentina                                  Landlord
   8)   Avenida Santa Maria 2810, Providencia, Santiago, Chile             Landlord
   9)   Los Araucanos 2520, Providencia, Santiago, Chile                   Landlord
uBiome Conflicts
uBiome - U.S. Trustee's Office


     Party                       Role / Classification
  1) T. Patrick Tinker           Assistant U.S. Trustee
  2) Lauren Attix                Paralegal Specialist
  3) David Buchbinder            Trial Attorney
  4) Linda Casey                 Trial Attorney
  5) Linda Richenderfer          Trial Attorney
  6) Holly Dice                  Auditor (Bankruptcy)
  7) Shakima L. Dortch           Paralegal Specialist
  8) Timothy J. Fox, Jr.         Trial Attorney
  9) Diane Giordano              Bankruptcy Analyst
 10) Christine Green             Paralegal Specialist
 11) Benjamin Hackman            Trial Attorney
 12) Jeffrey Heck                Bankruptcy Analyst
 13) Jane Leamy                  Trial Attorney
 14) Hannah M. McCollum          Trial Attorney
 15) James R. O'Malley           Bankruptcy Analyst
 16) Michael Panacio             Bankruptcy Analyst
 17) Juliet Sarkessian           Trial Attorney
 18) Richard Schepacarter        Trial Attorney
 19) Edith A. Serrano            Paralegal Specialist
 20) Karen Starr                 Bankruptcy Analyst
 21) Ramona Vinson               Paralegal Specialist
 22) Dion Wynn                   Paralegal Specialist
uBiome Conflicts
uBiome - Key Involved Parties

        Party                                Role / Classification
   1)   Goldin Associates LLC                Financial Advisor to uBiome
   2)   Sidley Austin LLP                    Counsel for uBiome
   3)   Gibson, Dunn & Crutcher LLP          Counsel to the Special Committee
   4)   Milbank LLP                          Counsel to the Special Committee
   5)   Orrick, Herrington & Sutcliffe LLP   Former Counsel to uBiome
   6)   Silicon Valley Bank                  Lender to uBiome
   7)   Jessica Richman                      Current or Former Employee
   8)   Zachary Apte                         Current or Former Employee
   9)   Joel Jung                            Current or Former Employee
  10)   John Rakow                           Current or Former Employee
  11)   Nathaniel Walton                     Current or Former Employee
  12)   BRJ Investments, LLC                 Equity Holder of uBiome
  13)   8VC Entrepreneurs Fund I, L.P.       Equity Holder of uBiome
  14)   8VC Fund I, L.P.                     Equity Holder of uBiome
  15)   Kimberly Scotti                      Board Member of uBiome
  16)   D.J. (Jan) Baker                     Independent Director
  17)   Spencer Wells                        Independent Director
uBiome Conflicts
uBiome - Key Advisors


        Party                                                          Role / Classification

   1)   Effectus Group                                                 Auditor for uBiome
   2)   Ernst & Young, LLP                                             Auditor for uBiome
   3)   Moss Adams LLP                                                 Auditor for uBiome
   4)   Caravel Partners, LLC                                          Consultant/Contractor for uBiome
   5)   Charles River Associates                                       Consultant/Contractor for uBiome
   6)   FloQuast, Inc.                                                 Consultant/Contractor for uBiome
   7)   Goldin Associates LLC                                          Consultant/Contractor for uBiome
   8)   Snow, Bittleston, Hartman, Fong & Associates, Inc.             Consultant/Contractor for uBiome
   9)   GLC Advisors & Co., LLC                                        Consultant/Contractor for uBiome
  10)   Aparicio Law Firm                                              Counsel for uBiome
  11)   Boersch & Illovsky LLP                                         Counsel for uBiome
  12)   Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP   Counsel for uBiome
  13)   Sidley Austin LLP                                              Counsel for uBiome
  14)   Young Conaway Stargatt & Taylor LLP                            Counsel for uBiome
  15)   Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.            Counsel to employee(s)
  16)   Morrison & Foerster LLP                                        Counsel to employee(s)
  17)   Gibson, Dunn & Crutcher LLP                                    Counsel to the Special Committee
  18)   Milbank LLP                                                    Counsel to the Special Committee
  19)   Orrick, Herrington & Sutcliffe LLP                             Former Counsel to uBiome
  20)   Silicon Valley Bank                                            Lender to uBiome




                                                       Page 2 of 37                                       Privileged and Confidential
uBiome Conflicts
uBiome - uBiome Current or Former Employees


        Party                          Role / Classification

   1)   Adrian Zarza                   Current   or Former Employee
   2)   Agustina Bazzano               Current   or Former Employee
   3)   Agustina Prugna                Current   or Former Employee
   4)   Aimee Huang                    Current   or Former Employee
   5)   Alejandra Jamilis              Current   or Former Employee
   6)   Alejandro Galviz Cadierno      Current   or Former Employee
   7)   Alexandra Smith                Current   or Former Employee
   8)   Ali Chirinos Lugo              Current   or Former Employee
   9)   Alison Smith                   Current   or Former Employee
  10)   Amanda Morton                  Current   or Former Employee
  11)   Anabella Racioppi              Current   or Former Employee
  12)   Analia Hojman Brodsky          Current   or Former Employee
  13)   Andrea Corejova                Current   or Former Employee
  14)   Andrew Cho                     Current   or Former Employee
  15)   Ariel Romeo Cares              Current   or Former Employee
  16)   Arnaldo Hernandez              Current   or Former Employee
  17)   Atahualpa Carrero Bello        Current   or Former Employee
  18)   Axel Garcia Tesares            Current   or Former Employee
  19)   Barrie Allen                   Current   or Former Employee
  20)   Bastian Barthabure Escalante   Current   or Former Employee
  21)   Benjamin (Carter) Allen        Current   or Former Employee
  22)   Brett Davis                    Current   or Former Employee
  23)   C. Heidi Mejía                 Current   or Former Employee
  24)   Cailee Rye                     Current   or Former Employee
  25)   Calin Daian                    Current   or Former Employee
  26)   Camila Fernandez Navarro       Current   or Former Employee
  27)   Camila Navas Mondaca           Current   or Former Employee
  28)   Carla Hernandez                Current   or Former Employee
  29)   Carlos Peralta Barraza         Current   or Former Employee
  30)   Carmen Lee                     Current   or Former Employee
  31)   Carolina Durante               Current   or Former Employee
  32)   Carolyn Xie                    Current   or Former Employee
  33)   Catalina Pavez Mina            Current   or Former Employee
  34)   Catherine San Martin Paves     Current   or Former Employee
  35)   Cherrie Ong                    Current   or Former Employee
  36)   Claudia Korzeniewski           Current   or Former Employee
  37)   Claudia Pissani Alvear         Current   or Former Employee
  38)   Constance Norris Squirrell     Current   or Former Employee
  39)   Cristian Bravo Vasquez         Current   or Former Employee
  40)   Cristian Fuentes Riquelme      Current   or Former Employee
  41)   Cristian Maurin Lopez          Current   or Former Employee
42)   Cynthia Sanhueza Rivera        Current   or Former Employee
43)   Dan Zeiger                     Current   or Former Employee
44)   Daniel Almonacid Coronado      Current   or Former Employee
45)   Daniel Espinoza Calderon       Current   or Former Employee
46)   David Quintanilla              Current   or Former Employee
47)   Devon Rose                     Current   or Former Employee
48)   Dexter Michael Chirinos Baez   Current   or Former Employee
49)   Doh Jung                       Current   or Former Employee
50)   Donna Marie Hongo              Current   or Former Employee
51)   Eddie Mui                      Current   or Former Employee
52)   Eduardo Morales Sierra         Current   or Former Employee
53)   Eduardo Olivares Saavedra      Current   or Former Employee
54)   Emmanuel Copes                 Current   or Former Employee
55)   Erica Nuñez Boess              Current   or Former Employee
56)   Ezequiel Hernandez             Current   or Former Employee
57)   Ezequiel Uhrig                 Current   or Former Employee
58)   Facundo Torrengo Mengassini    Current   or Former Employee
59)   Federico Calendino             Current   or Former Employee
60)   Federico Otaran                Current   or Former Employee
61)   Felipe Melis Arcos             Current   or Former Employee
62)   Fermin Recalt                  Current   or Former Employee
63)   Fernando Meza                  Current   or Former Employee
64)   Florencia Villordo             Current   or Former Employee
65)   Francisco Alvarez              Current   or Former Employee
66)   Francisco Ossandon Cabrera     Current   or Former Employee
67)   Francisco Salazar              Current   or Former Employee
68)   Francisco Valdes               Current   or Former Employee
69)   Franco Moya Perico             Current   or Former Employee
70)   Gabriel Boiero                 Current   or Former Employee
71)   Gabriel Marincola              Current   or Former Employee
72)   Gaston Greco                   Current   or Former Employee
73)   German Simoncini               Current   or Former Employee
74)   Glenn Carson                   Current   or Former Employee
75)   Gonzalo Testa                  Current   or Former Employee
76)   Grindeliz Altuve Fernandez     Current   or Former Employee
77)   Gustavo Guinez Ramirez         Current   or Former Employee
78)   Hailey Miller                  Current   or Former Employee
79)   Harold Nunez Burgos            Current   or Former Employee
80)   Hernan Di Tota                 Current   or Former Employee
81)   Holly Bauzon                   Current   or Former Employee
82)   Ian Mathew                     Current   or Former Employee
83)   Ignacio Saporiti               Current   or Former Employee
84)   Ignacio Varas Concha           Current   or Former Employee
85)   Ingrid Araya Duran             Current   or Former Employee
86)   Ivan Gajardo                   Current   or Former Employee
 87)   Jacqueline Khoury               Current   or Former Employee
 88)   Janelle Leon                    Current   or Former Employee
 89)   Janet Torres Bustos             Current   or Former Employee
 90)   Janyra Espinoza Veliz           Current   or Former Employee
 91)   Jasmine Amerasekera             Current   or Former Employee
 92)   Jason Orck                      Current   or Former Employee
 93)   Javier Esquivel Romero          Current   or Former Employee
 94)   Jennie Bowers                   Current   or Former Employee
 95)   Jennifer Alfaro                 Current   or Former Employee
 96)   Jennifer Oliver                 Current   or Former Employee
 97)   Jennifer Sadler                 Current   or Former Employee
 98)   Jesse Romo                      Current   or Former Employee
 99)   Jessica Richman                 Current   or Former Employee
100)   Joanne Long                     Current   or Former Employee
101)   Joanne Wong                     Current   or Former Employee
102)   Joaquin Gutierrez Benavente     Current   or Former Employee
103)   Jocelyn Dawson                  Current   or Former Employee
104)   Joel Jung                       Current   or Former Employee
105)   John Rakow                      Current   or Former Employee
106)   Jorge Capona Gonzalez           Current   or Former Employee
107)   Jose Paradas Barazarte          Current   or Former Employee
108)   José Rivera                     Current   or Former Employee
109)   Josefina Espinosa F. V.         Current   or Former Employee
110)   Joshua Raynes                   Current   or Former Employee
111)   Jovanka Trebotich               Current   or Former Employee
112)   Juan Jimenez Romaguera          Current   or Former Employee
113)   Juan Pablo Cardenas Astudillo   Current   or Former Employee
114)   Juan Pettina                    Current   or Former Employee
115)   Juan Torrengo Mengassini        Current   or Former Employee
116)   Juan Urruspuru                  Current   or Former Employee
117)   Juana Castaneda                 Current   or Former Employee
118)   Juliana Munoz                   Current   or Former Employee
119)   Juliana Munoz                   Current   or Former Employee
120)   Kallana Rampersad               Current   or Former Employee
121)   Karina Ramos                    Current   or Former Employee
122)   Kasey Hamana                    Current   or Former Employee
123)   Katherine Valdivieso            Current   or Former Employee
124)   Kira Harman                     Current   or Former Employee
125)   Kristian Guintu                 Current   or Former Employee
126)   Kristin Hilty                   Current   or Former Employee
127)   Krysta Butler                   Current   or Former Employee
128)   Kwasi Addae                     Current   or Former Employee
129)   Ky Quan Nguyen                  Current   or Former Employee
130)   Laura Barda                     Current   or Former Employee
131)   Laura Calcagni                  Current   or Former Employee
132)   Lauren Carroll                  Current   or Former Employee
133)   Leonardo Sánchez Acosta         Current   or Former Employee
134)   Lisandro Del Real               Current   or Former Employee
135)   Luis Gomez Codina               Current   or Former Employee
136)   Luis Leon Paredes               Current   or Former Employee
137)   Luz Amelia Rojas Sipra          Current   or Former Employee
138)   Macarena Rojas Abalos           Current   or Former Employee
139)   Manuel Alesini                  Current   or Former Employee
140)   Manuela Martinez Maceira        Current   or Former Employee
141)   Marcelo Vega Fernandez          Current   or Former Employee
142)   Maret Rossi                     Current   or Former Employee
143)   Maria Dominguez                 Current   or Former Employee
144)   Maria Ines Gonzalez Silva       Current   or Former Employee
145)   María Martinez Maceira          Current   or Former Employee
146)   Maria Pia Farinella             Current   or Former Employee
147)   Mariano de Castro               Current   or Former Employee
148)   Mariano Gil                     Current   or Former Employee
149)   Marilia Neira Arriagada         Current   or Former Employee
150)   Marina Girotti                  Current   or Former Employee
151)   Mario Saavedra Torres           Current   or Former Employee
152)   Markisha Ward                   Current   or Former Employee
153)   Martika Binti                   Current   or Former Employee
154)   Martín Schiaffino               Current   or Former Employee
155)   Matias Basilico                 Current   or Former Employee
156)   Matthew Cinque                  Current   or Former Employee
157)   Mauro D'Annunzio                Current   or Former Employee
158)   Maximiliano Martinez            Current   or Former Employee
159)   Maximillian Weber               Current   or Former Employee
160)   Meghan Grech                    Current   or Former Employee
161)   Melanie Anne Chua               Current   or Former Employee
162)   Melissa Agnello                 Current   or Former Employee
163)   Melissa Alegria Arcos           Current   or Former Employee
164)   Michael Hoaglin                 Current   or Former Employee
165)   Michael McLean                  Current   or Former Employee
166)   Michelle Karasavva              Current   or Former Employee
167)   Min Bag                         Current   or Former Employee
168)   Natalia Scioscia Salvatore      Current   or Former Employee
169)   Natalie Lebrun-Pinochet         Current   or Former Employee
170)   Nathaniel Walton                Current   or Former Employee
171)   Nicolas Capello                 Current   or Former Employee
172)   Nicolas Garcia                  Current   or Former Employee
173)   Nicolas Ordenes Aenishanslins   Current   or Former Employee
174)   Olga Vorobyova                  Current   or Former Employee
175)   Orli Kadoch                     Current   or Former Employee
176)   Pablo (Matias) Lopez            Current   or Former Employee
177)   Pablo Ahumada Diaz              Current   or Former Employee
178)   Pablo Lobos Flores             Current   or Former Employee
179)   Pamela Camejo                  Current   or Former Employee
180)   Pamela Nieto Pacheco           Current   or Former Employee
181)   Pamela Rivera                  Current   or Former Employee
182)   Paris (Manuel) Idiart Alfano   Current   or Former Employee
183)   Paul McMillan                  Current   or Former Employee
184)   Paula Riffo Astorga            Current   or Former Employee
185)   Paulo Covarrubias              Current   or Former Employee
186)   Paz Tapia Ramirez              Current   or Former Employee
187)   Pedro Mella                    Current   or Former Employee
188)   Pilar Aguerre                  Current   or Former Employee
189)   Ramiro Pugh                    Current   or Former Employee
190)   Ramsha (Hina) Farooq           Current   or Former Employee
191)   Raul Arias Carrasco            Current   or Former Employee
192)   Renzo Canepa Garay             Current   or Former Employee
193)   Roberto Taylor                 Current   or Former Employee
194)   Rodolfo Pino                   Current   or Former Employee
195)   Rodrigo Ortiz Ortiz            Current   or Former Employee
196)   Romina Di Girolamo             Current   or Former Employee
197)   Romina Sepulveda               Current   or Former Employee
198)   Ronald Vasquez Garrido         Current   or Former Employee
199)   Ryan Chow                      Current   or Former Employee
200)   Samantha Tyrrell               Current   or Former Employee
201)   Sandra Vicenzi                 Current   or Former Employee
202)   Sandy Quiett                   Current   or Former Employee
203)   Saqib Nizami                   Current   or Former Employee
204)   Sara Bird                      Current   or Former Employee
205)   Sarah Gupta                    Current   or Former Employee
206)   Savannah Wardle                Current   or Former Employee
207)   Sean Deehan                    Current   or Former Employee
208)   Sebastian Duran Estay          Current   or Former Employee
209)   Sebastian Maciel               Current   or Former Employee
210)   Sharon Boose-Sheppard          Current   or Former Employee
211)   Sheyla Aquise                  Current   or Former Employee
212)   Simitha Rambiritch             Current   or Former Employee
213)   Sophia Ramsey                  Current   or Former Employee
214)   Stefania Ive                   Current   or Former Employee
215)   Stephanie Carpenter            Current   or Former Employee
216)   Stephanie Frias                Current   or Former Employee
217)   Stephanie Thompson             Current   or Former Employee
218)   Susan Johnson                  Current   or Former Employee
219)   Susan Zneimer                  Current   or Former Employee
220)   Syed Imam                      Current   or Former Employee
221)   Tammy Devane                   Current   or Former Employee
222)   Tara Dinman                    Current   or Former Employee
223)   Tim Steele                     Current   or Former Employee
224)   Valentina Chavez          Current   or Former Employee
225)   Valeria Marquez Miranda   Current   or Former Employee
226)   Wan Ting (Amanda) Lin     Current   or Former Employee
227)   William (Rory) Moore      Current   or Former Employee
228)   Yogesh Bhootada           Current   or Former Employee
229)   Zachary Apte              Current   or Former Employee
uBiome Conflicts
uBiome - Equity Holders


        Party                                                       Role / Classification

   1)   10x GmbH                                                    Equity   Holder of   uBiome
   2)   11.2 Capital I, L.P.                                        Equity   Holder of   uBiome
   3)   500 Startups III, L.P.                                      Equity   Holder of   uBiome
   4)   8VC Entrepreneurs Fund I, L.P.                              Equity   Holder of   uBiome
   5)   8VC Fund I, L.P.                                            Equity   Holder of   uBiome
   6)   Kimmy Scotti                                                Equity   Holder of   uBiome
   7)   A-UWE-35-Fund, a series of AngelList-TF-Funds, LLC          Equity   Holder of   uBiome
   8)   A-UWE-35-PR-Fund, a series of AngelList-TF-Funds, LLC       Equity   Holder of   uBiome
   9)   A-UWE-35-PR2-Fund, a series of AngelList-TF-Funds, LLC      Equity   Holder of   uBiome
  10)   A-UWE-35-PR3-Fund, a series of AngelList-TF-Funds, LLC      Equity   Holder of   uBiome
  11)   AngelList-TF-Funds, LLC                                     Equity   Holder of   uBiome
  12)   Abe Gupta                                                   Equity   Holder of   uBiome
  13)   Adam Caughey                                                Equity   Holder of   uBiome
  14)   Adrian Zarza                                                Equity   Holder of   uBiome
  15)   Agustina Bazzano                                            Equity   Holder of   uBiome
  16)   Aimee Huang                                                 Equity   Holder of   uBiome
  17)   Alan Greene                                                 Equity   Holder of   uBiome
  18)   Alejandra Jamilis                                           Equity   Holder of   uBiome
  19)   Alejandro Galviz Cadierno                                   Equity   Holder of   uBiome
  20)   Alessio Fasano                                              Equity   Holder of   uBiome
  21)   Alexandra Carmichael                                        Equity   Holder of   uBiome
  22)   Alexandra Morehouse                                         Equity   Holder of   uBiome
  23)   Alexandra Smith                                             Equity   Holder of   uBiome
  24)   Ali Chirinos Lugo                                           Equity   Holder of   uBiome
  25)   Alice F. Hackett                                            Equity   Holder of   uBiome
  26)   Alison Smith                                                Equity   Holder of   uBiome
  27)   Allison Bawazer-Pedro                                       Equity   Holder of   uBiome
  28)   Amanda Morton                                               Equity   Holder of   uBiome
  29)   AME Cloud Ventures Fund I LLC                               Equity   Holder of   uBiome
  30)   AME Cloud Ventures, LLC                                     Equity   Holder of   uBiome
  31)   Amir Zarrinpar                                              Equity   Holder of   uBiome
  32)   Amy Shah                                                    Equity   Holder of   uBiome
  33)   Anabella Racioppi                                           Equity   Holder of   uBiome
  34)   Analia Hojman                                               Equity   Holder of   uBiome


                                                     Page 9 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                           Role / Classification

  35)   anand && venky, LLC                                             Equity   Holder of   uBiome
  36)   Anders Cervin                                                   Equity   Holder of   uBiome
  37)   Andrea Corejova                                                 Equity   Holder of   uBiome
  38)   Andreessen Horowitz Fund IV, L.P., for itself and as nominee    Equity   Holder of   uBiome
  39)   Andrew Cho                                                      Equity   Holder of   uBiome
  40)   AngelList-uBio-Fund, a series of AngelList Funds, LLC           Equity   Holder of   uBiome
  41)   AngelList-Uome-Fund, a series of AngelList-TF-Funds, LLC        Equity   Holder of   uBiome
  42)   Anita Kozyrskyj                                                 Equity   Holder of   uBiome
  43)   Ann Allen                                                       Equity   Holder of   uBiome
  44)   Ariel Romeo                                                     Equity   Holder of   uBiome
  45)   Arnaldo Hernandez                                               Equity   Holder of   uBiome
  46)   Atahualpa Carrero Bello                                         Equity   Holder of   uBiome
  47)   Atul Butte                                                      Equity   Holder of   uBiome
  48)   Aubrey Tauer                                                    Equity   Holder of   uBiome
  49)   Audrey Goddard                                                  Equity   Holder of   uBiome
  50)   Axel Garcia Tesares                                             Equity   Holder of   uBiome
  51)   Bastian Barthabure Escalante                                    Equity   Holder of   uBiome
  52)   Bayesian Modeling Agency, LLC                                   Equity   Holder of   uBiome
  53)   Beenet Kothari                                                  Equity   Holder of   uBiome
  54)   Benjamin Allen                                                  Equity   Holder of   uBiome
  55)   BoxGroup Two LLC                                                Equity   Holder of   uBiome
  56)   Brandon Ballinger                                               Equity   Holder of   uBiome
  57)   Brandon Wuerth                                                  Equity   Holder of   uBiome
  58)   Brett Davis                                                     Equity   Holder of   uBiome
  59)   Brian Beatty                                                    Equity   Holder of   uBiome
  60)   BRJ Investments, LLC                                            Equity   Holder of   uBiome
  61)   Bulito Point VC IV, LLC                                         Equity   Holder of   uBiome
  62)   C. Heidi Mejia                                                  Equity   Holder of   uBiome
  63)   Cailee Rye                                                      Equity   Holder of   uBiome
  64)   Caldwell Esselstyn                                              Equity   Holder of   uBiome
  65)   Calin Daian                                                     Equity   Holder of   uBiome
  66)   Camila Fernandez Navarro                                        Equity   Holder of   uBiome
  67)   Camila Navas Mondaca                                            Equity   Holder of   uBiome
  68)   Capital Partners III, L.P.                                      Equity   Holder of   uBiome


                                                        Page 10 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                                  Role / Classification

  69)   Carla Hernandez                                                        Equity   Holder of   uBiome
  70)   Carlos Peralta Barraza                                                 Equity   Holder of   uBiome
  71)   Carmen Lee                                                             Equity   Holder of   uBiome
  72)   Carolina Durante                                                       Equity   Holder of   uBiome
  73)   Caroline Sciamma Massenet                                              Equity   Holder of   uBiome
  74)   Carolyn Xie                                                            Equity   Holder of   uBiome
  75)   Catalina Pavez Mina                                                    Equity   Holder of   uBiome
  76)   Catherine Lozupone                                                     Equity   Holder of   uBiome
  77)   Catherine San Martin                                                   Equity   Holder of   uBiome
  78)   Cherrie Ong                                                            Equity   Holder of   uBiome
  79)   Children's Trust created under The Brunswick Liberty Trust (2/15/18)   Equity   Holder of   uBiome
  80)   Christian Jobin                                                        Equity   Holder of   uBiome
  81)   Christina Palmer                                                       Equity   Holder of   uBiome
  82)   Christina Vandenbroucke-Grauls                                         Equity   Holder of   uBiome
  83)   Cindy Geyer                                                            Equity   Holder of   uBiome
  84)   Claudia Korzeniewski                                                   Equity   Holder of   uBiome
  85)   Claudia Pissani Alvear                                                 Equity   Holder of   uBiome
  86)   Cohen Family Trust                                                     Equity   Holder of   uBiome
  87)   Constance Norris                                                       Equity   Holder of   uBiome
  88)   Corrie Moreau                                                          Equity   Holder of   uBiome
  89)   Cristian Bravo Vasquez                                                 Equity   Holder of   uBiome
  90)   Cristian Fuentes Riquelme                                              Equity   Holder of   uBiome
  91)   Cristian Maurin Lopez                                                  Equity   Holder of   uBiome
  92)   Crunch Fund II, L.P.                                                   Equity   Holder of   uBiome
  93)   Cynthia Sanhueza Rivera                                                Equity   Holder of   uBiome
  94)   Dan Zeiger                                                             Equity   Holder of   uBiome
  95)   Daniel Almonacid                                                       Equity   Holder of   uBiome
  96)   Daniel Espinoza Calderon                                               Equity   Holder of   uBiome
  97)   Daniel Kraft                                                           Equity   Holder of   uBiome
  98)   Daniel Pepper                                                          Equity   Holder of   uBiome
  99)   Danielle Capalino                                                      Equity   Holder of   uBiome
 100)   David Agus                                                             Equity   Holder of   uBiome
 101)   David Quintanilla                                                      Equity   Holder of   uBiome
 102)   David Spector                                                          Equity   Holder of   uBiome


                                                         Page 11 of 37                                  Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                          Role / Classification

 103)   Deeb Salem                                                     Equity   Holder of   uBiome
 104)   Dentsu Ventures Global Fund I                                  Equity   Holder of   uBiome
 105)   Devon Rose                                                     Equity   Holder of   uBiome
 106)   Dexter Michael Chirinos Baez                                   Equity   Holder of   uBiome
 107)   Doh Jung                                                       Equity   Holder of   uBiome
 108)   Donna Hongo                                                    Equity   Holder of   uBiome
 109)   Donnica Moore                                                  Equity   Holder of   uBiome
 110)   Dr. Andree Ellerman                                            Equity   Holder of   uBiome
 111)   Dr. Emanual Strehle                                            Equity   Holder of   uBiome
 112)   EBU-NAS Tides Inn Revocable Trust, Eric B. Upin, Trustee       Equity   Holder of   uBiome
 113)   Eddie Mui                                                      Equity   Holder of   uBiome
 114)   Eden Fromberg                                                  Equity   Holder of   uBiome
 115)   Eduardo Morales                                                Equity   Holder of   uBiome
 116)   Eduardo Olivares Saavedra                                      Equity   Holder of   uBiome
 117)   Edward Boyer                                                   Equity   Holder of   uBiome
 118)   Eight Partners VC Fund I, L.P.                                 Equity   Holder of   uBiome
 119)   Elaine Hsiao                                                   Equity   Holder of   uBiome
 120)   Ellen Kourakos                                                 Equity   Holder of   uBiome
 121)   Emeran Mayer                                                   Equity   Holder of   uBiome
 122)   Emilio Gonzalez                                                Equity   Holder of   uBiome
 123)   Emmanuel Copes                                                 Equity   Holder of   uBiome
 124)   Erica Nunez Boess                                              Equity   Holder of   uBiome
 125)   Eyal Goldwerger                                                Equity   Holder of   uBiome
 126)   Ezequiel Hernandez                                             Equity   Holder of   uBiome
 127)   Ezequiel Uhrig                                                 Equity   Holder of   uBiome
 128)   Facundo Torrengo Mengassini                                    Equity   Holder of   uBiome
 129)   Farris Galyon                                                  Equity   Holder of   uBiome
 130)   Farzad Nazem & Noosheem Hashemi Living Trust 7/10/95           Equity   Holder of   uBiome
 131)   Federico Calendino                                             Equity   Holder of   uBiome
 132)   Federico Otaran                                                Equity   Holder of   uBiome
 133)   Federico Peretti                                               Equity   Holder of   uBiome
 134)   Felice Gersh                                                   Equity   Holder of   uBiome
 135)   Felipe Melis Arcos                                             Equity   Holder of   uBiome
 136)   Fermin Recalt                                                  Equity   Holder of   uBiome


                                                       Page 12 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                 Role / Classification

 137)   Fernando Meza                                         Equity   Holder of   uBiome
 138)   Feynman Exploration LLC                               Equity   Holder of   uBiome
 139)   Florencia Villordo                                    Equity   Holder of   uBiome
 140)   Foundry Square Investors – XIV, LLC                   Equity   Holder of   uBiome
 141)   Francisco Ossandon Cabrera                            Equity   Holder of   uBiome
 142)   Francisco Salazar                                     Equity   Holder of   uBiome
 143)   Francisco Valdes                                      Equity   Holder of   uBiome
 144)   Franco Moya Perico                                    Equity   Holder of   uBiome
 145)   Fred Melendres                                        Equity   Holder of   uBiome
 146)   Friends and Family Capital II, L.P.                   Equity   Holder of   uBiome
 147)   Gabriel Boiero                                        Equity   Holder of   uBiome
 148)   Gabriel Foster                                        Equity   Holder of   uBiome
 149)   Gabriel Marincola                                     Equity   Holder of   uBiome
 150)   Gaston Greco                                          Equity   Holder of   uBiome
 151)   Genome Fund (DNA Capital)                             Equity   Holder of   uBiome
 152)   George Church                                         Equity   Holder of   uBiome
 153)   Georges Harik                                         Equity   Holder of   uBiome
 154)   German Simoncini                                      Equity   Holder of   uBiome
 155)   Glenn Carson                                          Equity   Holder of   uBiome
 156)   Golden Hue Limited                                    Equity   Holder of   uBiome
 157)   Gonzalo Testa                                         Equity   Holder of   uBiome
 158)   Granaria Holdings BV                                  Equity   Holder of   uBiome
 159)   Grindeliz Altuve Fernandez                            Equity   Holder of   uBiome
 160)   Gustavo Guinez Ramirez                                Equity   Holder of   uBiome
 161)   Hailey Miller                                         Equity   Holder of   uBiome
 162)   Hannah Holscher                                       Equity   Holder of   uBiome
 163)   Hans J. Gangeskar                                     Equity   Holder of   uBiome
 164)   Harmony Partners III, L.P.                            Equity   Holder of   uBiome
 165)   Harold Nuñez                                          Equity   Holder of   uBiome
 166)   Hernan Di Tota                                        Equity   Holder of   uBiome
 167)   Holly Bauzon                                          Equity   Holder of   uBiome
 168)   Ian Mathew                                            Equity   Holder of   uBiome
 169)   Ignacio Saporiti                                      Equity   Holder of   uBiome
 170)   Ignacio Torrejón                                      Equity   Holder of   uBiome


                                              Page 13 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                         Role / Classification

 171)   Ignacio Varas Concha                          Equity   Holder of   uBiome
 172)   Ingrid Araya Durán                            Equity   Holder of   uBiome
 173)   Innovative Fund, LLC                          Equity   Holder of   uBiome
 174)   Isabel Moreno-Indias                          Equity   Holder of   uBiome
 175)   Ivan Gajardo                                  Equity   Holder of   uBiome
 176)   Jacqueline Khoury                             Equity   Holder of   uBiome
 177)   Jana Jandova                                  Equity   Holder of   uBiome
 178)   Janelle Leon                                  Equity   Holder of   uBiome
 179)   Janet Torres Bustos                           Equity   Holder of   uBiome
 180)   Janyra Espinoza Veliz                         Equity   Holder of   uBiome
 181)   Jasmine Amerasekera                           Equity   Holder of   uBiome
 182)   Jason Orck                                    Equity   Holder of   uBiome
 183)   Jason Yamki                                   Equity   Holder of   uBiome
 184)   Javier Esquivel Romero                        Equity   Holder of   uBiome
 185)   Jennie Bowers                                 Equity   Holder of   uBiome
 186)   Jennifer Alfaro                               Equity   Holder of   uBiome
 187)   Jennifer Baldwin                              Equity   Holder of   uBiome
 188)   Jennifer Balkus                               Equity   Holder of   uBiome
 189)   Jennifer Gardy                                Equity   Holder of   uBiome
 190)   Jennifer Oliver                               Equity   Holder of   uBiome
 191)   Jennifer Rowland                              Equity   Holder of   uBiome
 192)   Jennifer Sadler                               Equity   Holder of   uBiome
 193)   Jesse Romo                                    Equity   Holder of   uBiome
 194)   Jessica Richman                               Equity   Holder of   uBiome
 195)   Jill Carnahan                                 Equity   Holder of   uBiome
 196)   Joanne Long                                   Equity   Holder of   uBiome
 197)   Joanne Wong                                   Equity   Holder of   uBiome
 198)   Joaquín Gutiérrez Benavente                   Equity   Holder of   uBiome
 199)   Jocelyn Dawson                                Equity   Holder of   uBiome
 200)   Joe Jimenez                                   Equity   Holder of   uBiome
 201)   Joel Jung                                     Equity   Holder of   uBiome
 202)   Joel Khan                                     Equity   Holder of   uBiome
 203)   Joel Palefsky                                 Equity   Holder of   uBiome
 204)   John Rakow                                    Equity   Holder of   uBiome


                                      Page 14 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                           Role / Classification

 205)   John V. Bautista                                Equity   Holder of   uBiome
 206)   John W. O’Connor                                Equity   Holder of   uBiome
 207)   Jonathan Braun                                  Equity   Holder of   uBiome
 208)   Jonathan Cooper                                 Equity   Holder of   uBiome
 209)   Jonathan Eisen                                  Equity   Holder of   uBiome
 210)   Jorge Capona                                    Equity   Holder of   uBiome
 211)   Jose Conrado Rivera                             Equity   Holder of   uBiome
 212)   Jose Paradas Barazarte                          Equity   Holder of   uBiome
 213)   Josefina Espinosa F. V.                         Equity   Holder of   uBiome
 214)   Joseph DeRisi                                   Equity   Holder of   uBiome
 215)   Josh Fink                                       Equity   Holder of   uBiome
 216)   Joshua Raynes                                   Equity   Holder of   uBiome
 217)   Joshua Schachter                                Equity   Holder of   uBiome
 218)   Jovanka Trebotich                               Equity   Holder of   uBiome
 219)   Juan Jimenez Romaguera                          Equity   Holder of   uBiome
 220)   Juan Pablo Cardenas Astudillo                   Equity   Holder of   uBiome
 221)   Juan Pettina                                    Equity   Holder of   uBiome
 222)   Juan Torrengo Mengassini                        Equity   Holder of   uBiome
 223)   Juan Ugalde                                     Equity   Holder of   uBiome
 224)   Juan Urruspuru                                  Equity   Holder of   uBiome
 225)   Juana Castaneda                                 Equity   Holder of   uBiome
 226)   Julia Oh                                        Equity   Holder of   uBiome
 227)   Juliana Munoz                                   Equity   Holder of   uBiome
 228)   Julie Taylor                                    Equity   Holder of   uBiome
 229)   Kallana Rampersad                               Equity   Holder of   uBiome
 230)   Karina Ramos                                    Equity   Holder of   uBiome
 231)   Kasey Hamana                                    Equity   Holder of   uBiome
 232)   Katherine Valdivieso                            Equity   Holder of   uBiome
 233)   Kathie Madonna Swift                            Equity   Holder of   uBiome
 234)   Katia Soto Liebe                                Equity   Holder of   uBiome
 235)   Katie Pollard                                   Equity   Holder of   uBiome
 236)   Kelly Norris                                    Equity   Holder of   uBiome
 237)   Kelvin Beachum Jr.                              Equity   Holder of   uBiome
 238)   Kenneth G. Langone                              Equity   Holder of   uBiome


                                        Page 15 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                 Role / Classification

 239)   Kira Harman                                           Equity   Holder of   uBiome
 240)   Kismet 110721 LLC                                     Equity   Holder of   uBiome
 241)   Konstantin von Unger                                  Equity   Holder of   uBiome
 242)   Kristian Guintu                                       Equity   Holder of   uBiome
 243)   Kristin Hilty                                         Equity   Holder of   uBiome
 244)   Krysta Butler                                         Equity   Holder of   uBiome
 245)   Kwasi Addae                                           Equity   Holder of   uBiome
 246)   Ky Quan Nguyen                                        Equity   Holder of   uBiome
 247)   Kyle Schneider                                        Equity   Holder of   uBiome
 248)   Laura Barda                                           Equity   Holder of   uBiome
 249)   Laura Calcagni                                        Equity   Holder of   uBiome
 250)   Lauren Carroll                                        Equity   Holder of   uBiome
 251)   Laurens Kraal                                         Equity   Holder of   uBiome
 252)   Leblon Capital GmbH                                   Equity   Holder of   uBiome
 253)   Legacy Worldwide Investments II LTD                   Equity   Holder of   uBiome
 254)   Leigh Frame                                           Equity   Holder of   uBiome
 255)   Leo Treyzon                                           Equity   Holder of   uBiome
 256)   Leonardo Sanchez Acosta                               Equity   Holder of   uBiome
 257)   LF VENTURES LLC                                       Equity   Holder of   uBiome
 258)   Lifeline Ventures III AB                              Equity   Holder of   uBiome
 259)   Linda Avey                                            Equity   Holder of   uBiome
 260)   Lisandro Del Real                                     Equity   Holder of   uBiome
 261)   Liz Lipski                                            Equity   Holder of   uBiome
 262)   Ludwig Investments Corp.                              Equity   Holder of   uBiome
 263)   Luis Gomez Codina                                     Equity   Holder of   uBiome
 264)   Luis Leon                                             Equity   Holder of   uBiome
 265)   Luma Bio-IT SPV-A, L.P.                               Equity   Holder of   uBiome
 266)   Luz Amelia Rojas Sipra                                Equity   Holder of   uBiome
 267)   Macarena Rojas Abalos                                 Equity   Holder of   uBiome
 268)   Mahboobeh Mahdavinia                                  Equity   Holder of   uBiome
 269)   Manuel Alesini                                        Equity   Holder of   uBiome
 270)   Manuela Martinez Maceira                              Equity   Holder of   uBiome
 271)   Marcelo Vega                                          Equity   Holder of   uBiome
 272)   Maria Belen Dominguez                                 Equity   Holder of   uBiome


                                              Page 16 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                       Role / Classification

 273)   Maria Farinella                             Equity   Holder of   uBiome
 274)   Maria Ines Gonzalez                         Equity   Holder of   uBiome
 275)   Mariano de Castro                           Equity   Holder of   uBiome
 276)   Mariano Gil                                 Equity   Holder of   uBiome
 277)   Marie-Claire Arrieta                        Equity   Holder of   uBiome
 278)   Marilia Neira Arriagada                     Equity   Holder of   uBiome
 279)   Marina Girotti                              Equity   Holder of   uBiome
 280)   Mario Saavedra Torres                       Equity   Holder of   uBiome
 281)   Mark Williamson                             Equity   Holder of   uBiome
 282)   Markisha Ward                               Equity   Holder of   uBiome
 283)   Martika Binti                               Equity   Holder of   uBiome
 284)   Martin Blaser                               Equity   Holder of   uBiome
 285)   Martin Schiaffino                           Equity   Holder of   uBiome
 286)   Martin Tribino                              Equity   Holder of   uBiome
 287)   Mary Pat Lancelotta                         Equity   Holder of   uBiome
 288)   María Martinez Maceira                      Equity   Holder of   uBiome
 289)   Matias Basilico                             Equity   Holder of   uBiome
 290)   Matias Iseas                                Equity   Holder of   uBiome
 291)   Matt Pauker                                 Equity   Holder of   uBiome
 292)   Matthew Cinque                              Equity   Holder of   uBiome
 293)   Mauro D'Annunzio                            Equity   Holder of   uBiome
 294)   Maximillian Weber                           Equity   Holder of   uBiome
 295)   MCM Family Partners, Ltd.                   Equity   Holder of   uBiome
 296)   Meghana Gadgil                              Equity   Holder of   uBiome
 297)   Melanie Anne Chua                           Equity   Holder of   uBiome
 298)   Meline von Brentano                         Equity   Holder of   uBiome
 299)   Melissa Agnello                             Equity   Holder of   uBiome
 300)   Melissa Alegria Arcos                       Equity   Holder of   uBiome
 301)   Michael Breus                               Equity   Holder of   uBiome
 302)   Michael Docktor                             Equity   Holder of   uBiome
 303)   Michael Hoaglin                             Equity   Holder of   uBiome
 304)   Michael Mclean                              Equity   Holder of   uBiome
 305)   Michael McNamara                            Equity   Holder of   uBiome
 306)   Michelle Karasavva                          Equity   Holder of   uBiome


                                    Page 17 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                     Role / Classification

 307)   Min Bag                                                   Equity   Holder of   uBiome
 308)   Mitchell D. Kapor Trust Dated 12/3/1999                   Equity   Holder of   uBiome
 309)   Mithril II LP                                             Equity   Holder of   uBiome
 310)   MLC 50 LP Inc.                                            Equity   Holder of   uBiome
 311)   Moelis Family Trust                                       Equity   Holder of   uBiome
 312)   Molly Ryan                                                Equity   Holder of   uBiome
 313)   Monica Guardado                                           Equity   Holder of   uBiome
 314)   Munjal Shah                                               Equity   Holder of   uBiome
 315)   MyPharmacy GmbH                                           Equity   Holder of   uBiome
 316)   Natalia Scioscia Salvatore                                Equity   Holder of   uBiome
 317)   Natalie Lebrun-Pinochet                                   Equity   Holder of   uBiome
 318)   Nathan Saichek                                            Equity   Holder of   uBiome
 319)   Nathaniel Walton                                          Equity   Holder of   uBiome
 320)   Naveen Selvadurai                                         Equity   Holder of   uBiome
 321)   Neil Grimmer                                              Equity   Holder of   uBiome
 322)   Niall Lennon                                              Equity   Holder of   uBiome
 323)   Nicolas Capello                                           Equity   Holder of   uBiome
 324)   Nicolas Garcia                                            Equity   Holder of   uBiome
 325)   Nicolas Ordenes Aenishanslins                             Equity   Holder of   uBiome
 326)   Nigel Tunnacliffe                                         Equity   Holder of   uBiome
 327)   Olaf Bodamer                                              Equity   Holder of   uBiome
 328)   Olga Vorobyova                                            Equity   Holder of   uBiome
 329)   ORIA GmbH                                                 Equity   Holder of   uBiome
 330)   Orli Kadoch                                               Equity   Holder of   uBiome
 331)   OS Fund Biome LLC                                         Equity   Holder of   uBiome
 332)   Othman Laraki                                             Equity   Holder of   uBiome
 333)   Otto Koivunen                                             Equity   Holder of   uBiome
 334)   Pablo Ahumada                                             Equity   Holder of   uBiome
 335)   Pablo Angiorama                                           Equity   Holder of   uBiome
 336)   Pablo Lobos                                               Equity   Holder of   uBiome
 337)   Pablo Lopez                                               Equity   Holder of   uBiome
 338)   Pablo Opazo                                               Equity   Holder of   uBiome
 339)   Pablo Valenzuela                                          Equity   Holder of   uBiome
 340)   Pamela Camejo                                             Equity   Holder of   uBiome


                                                  Page 18 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                                  Role / Classification

 341)   Pamela Nieto                                                           Equity   Holder of   uBiome
 342)   Pankaj Shah                                                            Equity   Holder of   uBiome
 343)   Patricia Vera Wolf                                                     Equity   Holder of   uBiome
 344)   Patricio Lagos                                                         Equity   Holder of   uBiome
 345)   Patricio Sepúlveda Carrasco                                            Equity   Holder of   uBiome
 346)   Paul Buchheit                                                          Equity   Holder of   uBiome
 347)   Paul McMillan                                                          Equity   Holder of   uBiome
 348)   Paula Riffo Astorga                                                    Equity   Holder of   uBiome
 349)   Paulo Covarrubias                                                      Equity   Holder of   uBiome
 350)   Paz Tapia Ramirez                                                      Equity   Holder of   uBiome
 351)   Pedro Mella                                                            Equity   Holder of   uBiome
 352)   PENSCO Trust Company LLC; Custodian FBO Meline von Brentano ROTH IRA   Equity   Holder of   uBiome
 353)   Peter Turnbaugh                                                        Equity   Holder of   uBiome
 354)   Phil DiNuzzo                                                           Equity   Holder of   uBiome
 355)   Philip Bourne                                                          Equity   Holder of   uBiome
 356)   Pilar Aguerre                                                          Equity   Holder of   uBiome
 357)   Prime Access Capital, LLC                                              Equity   Holder of   uBiome
 358)   Procurator Holdings, LLC a Delaware LLC                                Equity   Holder of   uBiome
 359)   Ramiro Pugh                                                            Equity   Holder of   uBiome
 360)   Ramsha Farooq                                                          Equity   Holder of   uBiome
 361)   Raphael Kellman                                                        Equity   Holder of   uBiome
 362)   Raul Pino                                                              Equity   Holder of   uBiome
 363)   Raúl Arias Carrasco                                                    Equity   Holder of   uBiome
 364)   Rebecca Fritz                                                          Equity   Holder of   uBiome
 365)   Renzo Canepa                                                           Equity   Holder of   uBiome
 366)   Ricardo Castro Vidal                                                   Equity   Holder of   uBiome
 367)   Richard Sprague                                                        Equity   Holder of   uBiome
 368)   RJME Holdings LLC                                                      Equity   Holder of   uBiome
 369)   Rob Guigley                                                            Equity   Holder of   uBiome
 370)   Rob Lipshutz                                                           Equity   Holder of   uBiome
 371)   Roberto Taylor                                                         Equity   Holder of   uBiome
 372)   Robynne Chutkan                                                        Equity   Holder of   uBiome
 373)   Rodrigo Ortiz Ortiz                                                    Equity   Holder of   uBiome
 374)   Romina Di Girolamo                                                     Equity   Holder of   uBiome


                                                  Page 19 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                      Role / Classification

 375)   Romina Sepulveda                           Equity   Holder of   uBiome
 376)   Ronald Vasquez                             Equity   Holder of   uBiome
 377)   Rory Moore                                 Equity   Holder of   uBiome
 378)   Rosa Krajmalnik-Brown                      Equity   Holder of   uBiome
 379)   Roy Rodenstein                             Equity   Holder of   uBiome
 380)   Rush Spencer Wells                         Equity   Holder of   uBiome
 381)   Ryan Chow                                  Equity   Holder of   uBiome
 382)   Samantha Eidinger                          Equity   Holder of   uBiome
 383)   Samantha Tyrrell                           Equity   Holder of   uBiome
 384)   Sandra Vicenzi                             Equity   Holder of   uBiome
 385)   Sandro Valenzuela Diaz                     Equity   Holder of   uBiome
 386)   Sandy Quiett                               Equity   Holder of   uBiome
 387)   Saqib Nizami                               Equity   Holder of   uBiome
 388)   Sara Bird                                  Equity   Holder of   uBiome
 389)   Sarah Gupta                                Equity   Holder of   uBiome
 390)   Sarkis Mazmanian                           Equity   Holder of   uBiome
 391)   Savannah Wardle                            Equity   Holder of   uBiome
 392)   Schox Investments LLC                      Equity   Holder of   uBiome
 393)   Scott Cook                                 Equity   Holder of   uBiome
 394)   Sean Deehan                                Equity   Holder of   uBiome
 395)   Sebastian Bernales                         Equity   Holder of   uBiome
 396)   Sebastian Duran Estay                      Equity   Holder of   uBiome
 397)   Sebastian Maciel                           Equity   Holder of   uBiome
 398)   Sharon Boose-Sheppard                      Equity   Holder of   uBiome
 399)   Sharon Donovan                             Equity   Holder of   uBiome
 400)   Sherylynn Barker                           Equity   Holder of   uBiome
 401)   Shu Shu Wu                                 Equity   Holder of   uBiome
 402)   Siavosh Rezvan Behbahani                   Equity   Holder of   uBiome
 403)   Silicon Valley Bank                        Equity   Holder of   uBiome
 404)   Simitha Rambiritch                         Equity   Holder of   uBiome
 405)   Slow Ventures IV, LP                       Equity   Holder of   uBiome
 406)   Slow Ventures IV-A, LP                     Equity   Holder of   uBiome
 407)   Sophia Ramsey                              Equity   Holder of   uBiome
 408)   Speedwin Limited                           Equity   Holder of   uBiome


                                   Page 20 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                         Role / Classification

 409)   Srinivasa Reddy                                               Equity   Holder of   uBiome
 410)   SSC Venture Fund, LLC                                         Equity   Holder of   uBiome
 411)   Stanford-StartX Fund, LLC                                     Equity   Holder of   uBiome
 412)   Stefania Ive                                                  Equity   Holder of   uBiome
 413)   Stephanie Carpenter                                           Equity   Holder of   uBiome
 414)   Stephanie Frias                                               Equity   Holder of   uBiome
 415)   Stephanie Thompson                                            Equity   Holder of   uBiome
 416)   Steven Medwell                                                Equity   Holder of   uBiome
 417)   Steven Salzberg                                               Equity   Holder of   uBiome
 418)   Stillwater Trust LLC                                          Equity   Holder of   uBiome
 419)   Susan Zneimer                                                 Equity   Holder of   uBiome
 420)   Suzanne Devkota                                               Equity   Holder of   uBiome
 421)   Syed Imam                                                     Equity   Holder of   uBiome
 422)   Sünje Pamp                                                    Equity   Holder of   uBiome
 423)   Tammy Devane                                                  Equity   Holder of   uBiome
 424)   Tara Dinman                                                   Equity   Holder of   uBiome
 425)   The Deryck C. Maughan Revocable Trust                         Equity   Holder of   uBiome
 426)   The Marc R. Benioff Revocable Trust U/A/D 12/3/2004           Equity   Holder of   uBiome
 427)   Tiffany Lester                                                Equity   Holder of   uBiome
 428)   Tim Steele                                                    Equity   Holder of   uBiome
 429)   Timothy M. Godzich                                            Equity   Holder of   uBiome
 430)   Timothy Wang                                                  Equity   Holder of   uBiome
 431)   Tom Schoenherr                                                Equity   Holder of   uBiome
 432)   Tomas Norambuena                                              Equity   Holder of   uBiome
 433)   Ulrich Gall                                                   Equity   Holder of   uBiome
 434)   Ulrike Prinzessin zu Salm-Salm                                Equity   Holder of   uBiome
 435)   Valentina Chávez                                              Equity   Holder of   uBiome
 436)   Valeria Marquez Miranda                                       Equity   Holder of   uBiome
 437)   Vassallo Family Trust 2002                                    Equity   Holder of   uBiome
 438)   Vicente Canales Dreves                                        Equity   Holder of   uBiome
 439)   Victoria Dumas                                                Equity   Holder of   uBiome
 440)   Walter DeBrouwer                                              Equity   Holder of   uBiome
 441)   Wan Ting Lin                                                  Equity   Holder of   uBiome
 442)   Wefunds Orange Fund, LLC                                      Equity   Holder of   uBiome


                                                      Page 21 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Equity Holders


        Party                                                     Role / Classification

 443)   Wendy Garrett                                             Equity   Holder of   uBiome
 444)   Whitney Bowe                                              Equity   Holder of   uBiome
 445)   WIL Shares Limited                                        Equity   Holder of   uBiome
 446)   William Ludington                                         Equity   Holder of   uBiome
 447)   William P. Tai                                            Equity   Holder of   uBiome
 448)   Witt Wisebram                                             Equity   Holder of   uBiome
 449)   Y Combinator Continuity Holdings I, LLC                   Equity   Holder of   uBiome
 450)   Y Combinator S2014, LLC                                   Equity   Holder of   uBiome
 451)   YCVC Fund I, L.P.                                         Equity   Holder of   uBiome
 452)   Yogesh Bhootada                                           Equity   Holder of   uBiome
 453)   Zachary Apte                                              Equity   Holder of   uBiome
 454)   Zachary Bookman                                           Equity   Holder of   uBiome
 455)   Zhen Partners Fund IV, L.P.                               Equity   Holder of   uBiome




                                                  Page 22 of 37                            Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                               Role / Classification

   1)   ABclonal Science, Inc.                              Vendor
   2)   Aca Track, LLC                                      Vendor
   3)   Aetna Life Insurance Company                        Vendor
   4)   Alfa Development Management, LLC                    Vendor
   5)   All Clean Hazardous Waste Removal, Inc              Vendor
   6)   Allison Gay                                         Vendor
   7)   Alltran Health Services, Inc.                       Vendor
   8)   Alumni Staffing, LLC                                Vendor
   9)   Amazon Web Services                                 Vendor
  10)   Amex                                                Vendor
  11)   Anthem Blue Cross CA                                Vendor
  12)   Anthem Blue Cross Life & Health Insurance Company   Vendor
  13)   Aomb                                                Vendor
  14)   Aon Risk Insurance Services West, Inc.              Vendor
  15)   Apple Inc.                                          Vendor
  16)   Applicable Data                                     Vendor
  17)   Artel Inc                                           Vendor
  18)   Asentral Institutional Review Board                 Vendor
  19)   Ashley Van Belle                                    Vendor
  20)   ASM Strategic Alliance                              Vendor
  21)   Association for Molecular Pathology                 Vendor
  22)   ATTN Recoveries Team, Select Health                 Vendor
  23)   BambooHR                                            Vendor
  24)   BCBS MT                                             Vendor
  25)   BCBS of MI                                          Vendor
  26)   BCBS OF NJ                                          Vendor
  27)   BCBS TX Healthcare Service Corp.                    Vendor
  28)   BCBSNE - Refund Department                          Vendor
  29)   Beckman Coulter, Inc.                               Vendor
  30)   Beneflex                                            Vendor
  31)   Bioquimica, Cl S.A.                                 Vendor
  32)   Blue Cross Blue Shield TX                           Vendor
  33)   Blue Shield of CA                                   Vendor
  34)   BlueCrew, Inc.                                      Vendor


                                      Page 23 of 37                                 Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                            Role / Classification

  35)   Bonnie Fisher                                    Vendor
  36)   Bonusly                                          Vendor
  37)   Brandwatch                                       Vendor
  38)   Brent James Steele                               Vendor
  39)   Brooke Gray                                      Vendor
  40)   BSCA Cash Receiving                              Vendor
  41)   Cadence Research & Consulting                    Vendor
  42)   Canary, LLC                                      Vendor
  43)   Canteen Refreshment Services                     Vendor
  44)   Capital Typing                                   Vendor
  45)   Caravel Partners, LLC                            Vendor
  46)   Chase Credit Card                                Vendor
  47)   Chicago Laborers Health - Claims Dept            Vendor
  48)   China Pat Intellectual Property Office           Vendor
  49)   Cho & Partners Intellectual Property Attorneys   Vendor
  50)   Christenson Electric, Inc                        Vendor
  51)   Christina Palmer                                 Vendor
  52)   CIC Innovation Services, LLC                     Vendor
  53)   Cigna - Accent                                   Vendor
  54)   City of Vancouver Financial Services             Vendor
  55)   Clark IP                                         Vendor
  56)   Classic Recycling New York Corp.                 Vendor
  57)   Clickpay                                         Vendor
  58)   Clipper                                          Vendor
  59)   Coastline International, Inc                     Vendor
  60)   Cole-Parmer Instrument Company                   Vendor
  61)   Con Ed                                           Vendor
  62)   CRA International, Inc                           Vendor
  63)   Crane Pest Control                               Vendor
  64)   CSC DE                                           Vendor
  65)   CT Tax Payment                                   Vendor
  66)   CW OF Mass Tax Payment                           Vendor
  67)   Dan Klores Communications, LLC                   Vendor
  68)   Darrene Ybonne Langgam                           Vendor


                                         Page 24 of 37                           Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                          Role / Classification

  69)   Davis Wright Tremaine LLP                      Vendor
  70)   De Lage Landen Financial Services, Inc.        Vendor
  71)   Department of Finance & Administration         Vendor
  72)   DHL Global Forwarding                          Vendor
  73)   DN David Do Nascimento                         Vendor
  74)   DoorDash                                       Vendor
  75)   Double Helix LLC                               Vendor
  76)   Dr Wanted                                      Vendor
  77)   DS Lawyers Canada LLP                          Vendor
  78)   Eat Club                                       Vendor
  79)   Ecare India Private Limited                    Vendor
  80)   Eden Technologies, Inc                         Vendor
  81)   Effectus Group                                 Vendor
  82)   Elaine Johanson                                Vendor
  83)   Ellis Buehler Makus LLP                        Vendor
  84)   Emilio Daniel Gonzalez                         Vendor
  85)   Encompass, Inc                                 Vendor
  86)   Eppendorf North America, Inc                   Vendor
  87)   Ethical & Independent Review Services, LLC     Vendor
  88)   Everything Grows Interior                      Vendor
  89)   Expensify                                      Vendor
  90)   EZ Building Maintenance Corp                   Vendor
  91)   Faces by Emily                                 Vendor
  92)   Fitness Sf                                     Vendor
  93)   FloQast, Inc                                   Vendor
  94)   Foley Hoag LLP                                 Vendor
  95)   Fredrikson & Byron, P.A.                       Vendor
  96)   Fults Consulting, LLC                          Vendor
  97)   Gardhi Vila, S.C.                              Vendor
  98)   Geha                                           Vendor
  99)   GenScript USA, Inc.                            Vendor
 100)   Greene Ink, Inc.                               Vendor
 101)   Greenhouse                                     Vendor
 102)   Growth IP                                      Vendor


                                       Page 25 of 37                           Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                          Role / Classification

 103)   Guardian                                       Vendor
 104)   Gusto tax                                      Vendor
 105)   Health First NY                                Vendor
 106)   Health Net Refunds                             Vendor
 107)   Health Partners MN                             Vendor
 108)   Heap, Inc                                      Vendor
 109)   Henco Plumbing Services LLC                    Vendor
 110)   Hslegal Llp                                    Vendor
 111)   Humana Health Care Plans                       Vendor
 112)   iDesIgnEDU, LLC                                Vendor
 113)   Illumina, Inc.                                 Vendor
 114)   IMPACT Group, LLC                              Vendor
 115)   Innovation Policy Solutions, LLC               Vendor
 116)   Instacart                                      Vendor
 117)   Integra Telecom                                Vendor
 118)   Integrated DNA Technologies, Inc.              Vendor
 119)   Intouch                                        Vendor
 120)   InvivoGen                                      Vendor
 121)   James Grimaldi                                 Vendor
 122)   Jayrold Lomadilla                              Vendor
 123)   Jessica Richman                                Vendor
 124)   Jonathon L Baker                               Vendor
 125)   Jorge Condomi                                  Vendor
 126)   Kaiser                                         Vendor
 127)   Kaiser Permanente                              Vendor
 128)   Kaiser Permanente Northern CA                  Vendor
 129)   Kapa Biosystems Inc                            Vendor
 130)   Kentucky State Treasurer                       Vendor
 131)   Kilpatrick Townsend                            Vendor
 132)   Klein Limited Partnership                      Vendor
 133)   Krishnaveni Veldandi                           Vendor
 134)   Lahlouh                                        Vendor
 135)   Lamont, Hanley Associates, Inc                 Vendor
 136)   LARKR-on Demand Video Therapy                  Vendor


                                       Page 26 of 37                           Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                            Role / Classification

 137)   Laurance O and Jeanette O Mathews Family Trust   Vendor
 138)   Lawson Lundell LLP                               Vendor
 139)   Leydig, Voit & Mayer, LTD.                       Vendor
 140)   Life Technologies Corporation                    Vendor
 141)   Lingo Spanish                                    Vendor
 142)   LinkedIn                                         Vendor
 143)   Medasend BioMedical Inc                          Vendor
 144)   Medica                                           Vendor
 145)   Meghana Gadgil MD MPH                            Vendor
 146)   Melendres & Melendres P.C.                       Vendor
 147)   Meritain Health                                  Vendor
 148)   Merken Biotech SpA                               Vendor
 149)   Micro Precision Calibration, Inc.                Vendor
 150)   Milbank                                          Vendor
 151)   Mining & Economy Consulting                      Vendor
 152)   Mixpanel, Inc                                    Vendor
 153)   Mode Analytics                                   Vendor
 154)   Molecular BioProducts, Inc                       Vendor
 155)   Molina Healthcare of California                  Vendor
 156)   Morgan Stanley                                   Vendor
 157)   Morrison & Foerster LLP                          Vendor
 158)   Moss Adams LLP                                   Vendor
 159)   Nationwide Insurance                             Vendor
 160)   Navia Benefit                                    Vendor
 161)   New England BioLabs                              Vendor
 162)   New York State Tax Payment                       Vendor
 163)   NewVoiceMedia US Inc.                            Vendor
 164)   Nixon Peabody                                    Vendor
 165)   North Carolina Department of Revenue             Vendor
 166)   Officevibe                                       Vendor
 167)   ON Search Partners, LLC                          Vendor
 168)   One Medical                                      Vendor
 169)   Oregon Department of Revenue                     Vendor
 170)   Orrick, Herrington & Sutcliffe LLP               Vendor


                                      Page 27 of 37                              Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                               Role / Classification

 171)   Oxford Health Plans Inc.                            Vendor
 172)   Paylocity                                           Vendor
 173)   Penny Hill, PRS Recovery Analyst                    Vendor
 174)   PG&E                                                Vendor
 175)   Posse Herrera & Ruiz S.A.                           Vendor
 176)   Precision Health Economics                          Vendor
 177)   Premera Blue Cross Dallas                           Vendor
 178)   Professional Telecommunication Services             Vendor
 179)   R.L Jones                                           Vendor
 180)   RD Nutrition Consultants LLC                        Vendor
 181)   Recology Golden Gate                                Vendor
 182)   Redox, Inc                                          Vendor
 183)   Renaissance Midtown West LLC                        Vendor
 184)   Robert Half International, Inc                      Vendor
 185)   Roche Diagnostics                                   Vendor
 186)   Salesforce.com Inc                                  Vendor
 187)   San Francisco Public Utilities                      Vendor
 188)   S-E, Inc.                                           Vendor
 189)   Seamless (NY)                                       Vendor
 190)   Segment.io                                          Vendor
 191)   SendBridge Inc                                      Vendor
 192)   Sequoia Tech                                        Vendor
 193)   Shusaku Yamamoto, Co                                Vendor
 194)   Sigma-Aldrich Inc.                                  Vendor
 195)   Slack Technologies, Inc                             Vendor
 196)   Smartsheet Inc                                      Vendor
 197)   Snow, Bittleston, Hartman, Fong & Associates, Inc   Vendor
 198)   Sonic                                               Vendor
 199)   Square                                              Vendor
 200)   Stadium                                             Vendor
 201)   Staff Care, Inc.                                    Vendor
 202)   Stamps.com                                          Vendor
 203)   Star Elevator, Inc                                  Vendor
 204)   State of California Franchise Tax Board             Vendor


                                        Page 28 of 37                               Privileged and Confidential
uBiome Conflicts
uBiome - Trade Vendors


        Party                                           Role / Classification

 205)   Summa Care                                      Vendor
 206)   SurveyMonkey Inc.                               Vendor
 207)   Susie Lahey                                     Vendor
 208)   Tecan Us, Inc.                                  Vendor
 209)   Teknova                                         Vendor
 210)   Texas Novachem Corporation                      Vendor
 211)   TFS*Thermo Fisher Scientific                    Vendor
 212)   The Hartford                                    Vendor
 213)   The McDermott Building                          Vendor
 214)   The Receivable Management Services LLC          Vendor
 215)   Thomas Scientific, LLC                          Vendor
 216)   Tricare East Region - Attn Refunds Recoups      Vendor
 217)   Tricare West Region , PGBA LLC                  Vendor
 218)   Trista Daniell Business Support & Mgmt          Vendor
 219)   UMR                                             Vendor
 220)   United Health Group Recovery Services           Vendor
 221)   United Healthcare                               Vendor
 222)   US Postal                                       Vendor
 223)   Vakhnina and Partners                           Vendor
 224)   Vanya Voivedich                                 Vendor
 225)   Vidhani Associates                              Vendor
 226)   VMS, A BioMarketing                             Vendor
 227)   Von Seidels Intellectual Property Attorneys     Vendor
 228)   VWR International LLC                           Vendor
 229)   Washington State Department of Revenue          Vendor
 230)   Waystar Revenue Cycle Technology                Vendor
 231)   World Courier Inc                               Vendor
 232)   Zenanli Parking                                 Vendor
 233)   Zerocater                                       Vendor
 234)   Zoom Video Communications Inc.                  Vendor
 235)   Zymo Research Corp.                             Vendor




                                        Page 29 of 37                           Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                       Role / Classification

   1)   AARP Medicare Supplement                    Insurance   Provider for uBiome   Customer
   2)   AARP Medicare Complete                      Insurance   Provider for uBiome   Customer
   3)   Aetna                                       Insurance   Provider for uBiome   Customer
   4)   Aetna Better Health WV                      Insurance   Provider for uBiome   Customer
   5)   Aetna Better Health NJ                      Insurance   Provider for uBiome   Customer
   6)   Aetna Better Health VA                      Insurance   Provider for uBiome   Customer
   7)   Affinity Health Plan                        Insurance   Provider for uBiome   Customer
   8)   Allied Benefit Systems                      Insurance   Provider for uBiome   Customer
   9)   Ambetter                                    Insurance   Provider for uBiome   Customer
  10)   Ambetter of Arkansas                        Insurance   Provider for uBiome   Customer
  11)   American National Insurance                 Insurance   Provider for uBiome   Customer
  12)   Amerigroup                                  Insurance   Provider for uBiome   Customer
  13)   Amerigroup Corporation                      Insurance   Provider for uBiome   Customer
  14)   Amerigroup Community Care                   Insurance   Provider for uBiome   Customer
  15)   AmeriHealth NJ                              Insurance   Provider for uBiome   Customer
  16)   AmeriHealth Northeast                       Insurance   Provider for uBiome   Customer
  17)   Anthem Blue Cross Blue Shield CO            Insurance   Provider for uBiome   Customer
  18)   Anthem Blue Cross Blue Shield CT            Insurance   Provider for uBiome   Customer
  19)   Anthem Blue Cross Blue Shield IN            Insurance   Provider for uBiome   Customer
  20)   Anthem Blue Cross Blue Shield KY            Insurance   Provider for uBiome   Customer
  21)   Anthem Blue Cross Blue Shield WI            Insurance   Provider for uBiome   Customer
  22)   Anthem Blue Cross Blue Shield CA            Insurance   Provider for uBiome   Customer
  23)   Arizona Physicians IPA                      Insurance   Provider for uBiome   Customer
  24)   Automated Benefit Services                  Insurance   Provider for uBiome   Customer
  25)   AvMed                                       Insurance   Provider for uBiome   Customer
  26)   AvMed Health Plan                           Insurance   Provider for uBiome   Customer
  27)   Arizona Physicians IPA                      Insurance   Provider for uBiome   Customer
  28)   BC/BS of Florida                            Insurance   Provider for uBiome   Customer
  29)   BC/BS of Illinois                           Insurance   Provider for uBiome   Customer
  30)   BC/BS of Kentucky                           Insurance   Provider for uBiome   Customer
  31)   BC/BS of Michigan                           Insurance   Provider for uBiome   Customer
  32)   BC/BS of Minnesota                          Insurance   Provider for uBiome   Customer
  33)   BC/BS of New Jersey                         Insurance   Provider for uBiome   Customer
  34)   BC/BS of New York Empire                    Insurance   Provider for uBiome   Customer
  35)   BC/BS of Texas                              Insurance   Provider for uBiome   Customer
  36)   BC/BS of Washington - Regence               Insurance   Provider for uBiome   Customer
  37)   BC/BS of Michigan                           Insurance   Provider for uBiome   Customer

                                           Page 30 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                      Role / Classification

  38)   Blue Cross & Blue Shield Michigan          Insurance   Provider for uBiome   Customer
  39)   Blue Cross of Alaska and Washington        Insurance   Provider for uBiome   Customer
  40)   Blue Cross Of California                   Insurance   Provider for uBiome   Customer
  41)   Blue Shield Of California                  Insurance   Provider for uBiome   Customer
  42)   Blue Cross Blue Shield Federal Employee    Insurance   Provider for uBiome   Customer
  43)   Blue Cross Blue Shield FL                  Insurance   Provider for uBiome   Customer
  44)   Blue Cross Blue Shield MA                  Insurance   Provider for uBiome   Customer
  45)   Blue Cross Blue Shield MN                  Insurance   Provider for uBiome   Customer
  46)   Blue Cross Blue Shield ND                  Insurance   Provider for uBiome   Customer
  47)   Blue Cross Blue Shield NJ                  Insurance   Provider for uBiome   Customer
  48)   Blue Cross Blue Shield NM                  Insurance   Provider for uBiome   Customer
  49)   Blue Cross Blue Shield TX                  Insurance   Provider for uBiome   Customer
  50)   Blue Cross Blue Shield CA                  Insurance   Provider for uBiome   Customer
  51)   Blue Cross Blue Shield DC                  Insurance   Provider for uBiome   Customer
  52)   Blue Cross Blue Shield IL                  Insurance   Provider for uBiome   Customer
  53)   Blue Cross Blue Shield MI                  Insurance   Provider for uBiome   Customer
  54)   Blue Cross Blue Shield MT                  Insurance   Provider for uBiome   Customer
  55)   Blue Cross Blue Shield NC                  Insurance   Provider for uBiome   Customer
  56)   Boston Medical Center                      Insurance   Provider for uBiome   Customer
  57)   Buckeye Community Health Plan              Insurance   Provider for uBiome   Customer
  58)   California Health Wellness                 Insurance   Provider for uBiome   Customer
  59)   Care OR                                    Insurance   Provider for uBiome   Customer
  60)   Care Improvement Plus                      Insurance   Provider for uBiome   Customer
  61)   Care Source KY                             Insurance   Provider for uBiome   Customer
  62)   Care Source OH                             Insurance   Provider for uBiome   Customer
  63)   Cencal Health                              Insurance   Provider for uBiome   Customer
  64)   Cenpatico                                  Insurance   Provider for uBiome   Customer
  65)   Cenpatico MA                               Insurance   Provider for uBiome   Customer
  66)   Centene WA - Corrdinated Care Corp         Insurance   Provider for uBiome   Customer
  67)   Christian Care Ministry                    Insurance   Provider for uBiome   Customer
  68)   Cigna                                      Insurance   Provider for uBiome   Customer
  69)   Cigna Behavioral Health                    Insurance   Provider for uBiome   Customer
  70)   Community Health Group                     Insurance   Provider for uBiome   Customer
  71)   Community Health Plan, Inc.                Insurance   Provider for uBiome   Customer
  72)   Community Care OK                          Insurance   Provider for uBiome   Customer
  73)   Community First                            Insurance   Provider for uBiome   Customer
  74)   Community Health Choice                    Insurance   Provider for uBiome   Customer

                                          Page 31 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                       Role / Classification

  75)   Community Health Plan WA                    Insurance   Provider for uBiome   Customer
  76)   ConnectiCare Inc                            Insurance   Provider for uBiome   Customer
  77)   Corrdinated Care                            Insurance   Provider for uBiome   Customer
  78)   CoreSource                                  Insurance   Provider for uBiome   Customer
  79)   Culinary Health Fund                        Insurance   Provider for uBiome   Customer
  80)   Dean Health Plan                            Insurance   Provider for uBiome   Customer
  81)   Definity Health                             Insurance   Provider for uBiome   Customer
  82)   Empire Blue Cross Blue Shield               Insurance   Provider for uBiome   Customer
  83)   Empire Plan                                 Insurance   Provider for uBiome   Customer
  84)   Fedelis Care NY                             Insurance   Provider for uBiome   Customer
  85)   Florida Healthcare Plan                     Insurance   Provider for uBiome   Customer
  86)   Geha                                        Insurance   Provider for uBiome   Customer
  87)   Geisinger Health                            Insurance   Provider for uBiome   Customer
  88)   Golden Rule Insurance Company               Insurance   Provider for uBiome   Customer
  89)   Great West Healthcare                       Insurance   Provider for uBiome   Customer
  90)   Group Health Cooperative - West             Insurance   Provider for uBiome   Customer
  91)   Group Health Cooperative - South Central    Insurance   Provider for uBiome   Customer
  92)   Health Care Partner Medical Group           Insurance   Provider for uBiome   Customer
  93)   Health Net of Arizona                       Insurance   Provider for uBiome   Customer
  94)   Health Net of California and Oregon         Insurance   Provider for uBiome   Customer
  95)   Health Partners - Minnesota                 Insurance   Provider for uBiome   Customer
  96)   Health Texas Medical Group                  Insurance   Provider for uBiome   Customer
  97)   Health Net                                  Insurance   Provider for uBiome   Customer
  98)   Health Net AZ CT NJ NY PA                   Insurance   Provider for uBiome   Customer
  99)   Health Net CA                               Insurance   Provider for uBiome   Customer
 100)   Health Net National                         Insurance   Provider for uBiome   Customer
 101)   Health Partners PA                          Insurance   Provider for uBiome   Customer
 102)   Health Alliance                             Insurance   Provider for uBiome   Customer
 103)   Health Alliance MI                          Insurance   Provider for uBiome   Customer
 104)   Healthcare Partners NV                      Insurance   Provider for uBiome   Customer
 105)   Healthfirst NY                              Insurance   Provider for uBiome   Customer
 106)   Health Net CA                               Insurance   Provider for uBiome   Customer
 107)   Highmark Blue Cross Blue Shield PA          Insurance   Provider for uBiome   Customer
 108)   Homestate Health Plan                       Insurance   Provider for uBiome   Customer
 109)   Horizon NJ Health                           Insurance   Provider for uBiome   Customer
 110)   Humana                                      Insurance   Provider for uBiome   Customer
 111)   Illinicare Group Health                     Insurance   Provider for uBiome   Customer

                                           Page 32 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                          Role / Classification

 112)   Independent Health                             Insurance   Provider for uBiome   Customer
 113)   Kaiser - Self Funded                           Insurance   Provider for uBiome   Customer
 114)   Kaiser Foundation Health Plan of HA            Insurance   Provider for uBiome   Customer
 115)   Kaiser Foundation Health Plan of NO            Insurance   Provider for uBiome   Customer
 116)   Kaiser Foundation Health Plan of SO            Insurance   Provider for uBiome   Customer
 117)   Kaiser Foundation Health Plan of Wa            Insurance   Provider for uBiome   Customer
 118)   Kaiser Permanente of Northern CA               Insurance   Provider for uBiome   Customer
 119)   Kaiser Permanente Mid Atlantic                 Insurance   Provider for uBiome   Customer
 120)   Kaiser Permanente of Southern CA               Insurance   Provider for uBiome   Customer
 121)   Kaiser Permanente CO                           Insurance   Provider for uBiome   Customer
 122)   Kaiser Permanente GA                           Insurance   Provider for uBiome   Customer
 123)   Kaiser Permanente of Northwest                 Insurance   Provider for uBiome   Customer
 124)   Keystone Health Plan East                      Insurance   Provider for uBiome   Customer
 125)   La Care Health Plan                            Insurance   Provider for uBiome   Customer
 126)   Loomis Company                                 Insurance   Provider for uBiome   Customer
 127)   Magellan Complete Care                         Insurance   Provider for uBiome   Customer
 128)   Magellan Health                                Insurance   Provider for uBiome   Customer
 129)   Magnolia Health Plan                           Insurance   Provider for uBiome   Customer
 130)   Mayo Management Services                       Insurance   Provider for uBiome   Customer
 131)   Medcost                                        Insurance   Provider for uBiome   Customer
 132)   Medical Health Plans                           Insurance   Provider for uBiome   Customer
 133)   Medical Mutual OH                              Insurance   Provider for uBiome   Customer
 134)   Meritain Health                                Insurance   Provider for uBiome   Customer
 135)   Meritain Health Minneapolis                    Insurance   Provider for uBiome   Customer
 136)   Moda Health                                    Insurance   Provider for uBiome   Customer
 137)   Molina Health Care California                  Insurance   Provider for uBiome   Customer
 138)   Molina Health Care UT                          Insurance   Provider for uBiome   Customer
 139)   Molina Health Care WA                          Insurance   Provider for uBiome   Customer
 140)   Molina Health Care OH                          Insurance   Provider for uBiome   Customer
 141)   Molina Health Care SC                          Insurance   Provider for uBiome   Customer
 142)   Molina Health Care TX                          Insurance   Provider for uBiome   Customer
 143)   MVP Health Care                                Insurance   Provider for uBiome   Customer
 144)   Neighborhood Health Plan                       Insurance   Provider for uBiome   Customer
 145)   Network Health                                 Insurance   Provider for uBiome   Customer
 146)   Nivano Physicans                               Insurance   Provider for uBiome   Customer
 147)   Oscar Health                                   Insurance   Provider for uBiome   Customer
 148)   Oscar Health Plan                              Insurance   Provider for uBiome   Customer

                                              Page 33 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                       Role / Classification

 149)   Oxford Health Plans                         Insurance   Provider for uBiome   Customer
 150)   Oxford Health Plan United                   Insurance   Provider for uBiome   Customer
 151)   Pacific South Health Plans                  Insurance   Provider for uBiome   Customer
 152)   Passport Health Plan                        Insurance   Provider for uBiome   Customer
 153)   PHCS Savility Payers                        Insurance   Provider for uBiome   Customer
 154)   Physician`s Data Trust                      Insurance   Provider for uBiome   Customer
 155)   Premera Blue Cross                          Insurance   Provider for uBiome   Customer
 156)   Prestige Health Choice                      Insurance   Provider for uBiome   Customer
 157)   Priority Health                             Insurance   Provider for uBiome   Customer
 158)   Providence Health Plan                      Insurance   Provider for uBiome   Customer
 159)   Providence Health Plan HMO                  Insurance   Provider for uBiome   Customer
 160)   Providence Health Plan Oregon               Insurance   Provider for uBiome   Customer
 161)   Providence Preferred                        Insurance   Provider for uBiome   Customer
 162)   Qual Choice AR                              Insurance   Provider for uBiome   Customer
 163)   Regal Medical Group                         Insurance   Provider for uBiome   Customer
 164)   Rocky Mountain Health Plan                  Insurance   Provider for uBiome   Customer
 165)   Secure Horizons                             Insurance   Provider for uBiome   Customer
 166)   Select Health                               Insurance   Provider for uBiome   Customer
 167)   Sharp Community Medical Group               Insurance   Provider for uBiome   Customer
 168)   Sierra Health Services                      Insurance   Provider for uBiome   Customer
 169)   Texas Childrens Health Plan Star            Insurance   Provider for uBiome   Customer
 170)   Tricare                                     Insurance   Provider for uBiome   Customer
 171)   Tricare East                                Insurance   Provider for uBiome   Customer
 172)   Tricare for Life                            Insurance   Provider for uBiome   Customer
 173)   Tricare South Region                        Insurance   Provider for uBiome   Customer
 174)   Tricare West                                Insurance   Provider for uBiome   Customer
 175)   Tricare North                               Insurance   Provider for uBiome   Customer
 176)   Trillium Community Health Plan              Insurance   Provider for uBiome   Customer
 177)   Tufts                                       Insurance   Provider for uBiome   Customer
 178)   Ucare                                       Insurance   Provider for uBiome   Customer
 179)   UHC                                         Insurance   Provider for uBiome   Customer
 180)   UHC Shared Services                         Insurance   Provider for uBiome   Customer
 181)   UHC Dental                                  Insurance   Provider for uBiome   Customer
 182)   UHC West                                    Insurance   Provider for uBiome   Customer
 183)   UMR                                         Insurance   Provider for uBiome   Customer
 184)   Unicare                                     Insurance   Provider for uBiome   Customer
 185)   United Healthcare                           Insurance   Provider for uBiome   Customer

                                           Page 34 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Insurance Companies


        Party                                          Role / Classification

 186)   United Health Care Community                   Insurance   Provider for uBiome   Customer
 187)   United Health Care Community Plan     IA       Insurance   Provider for uBiome   Customer
 188)   United Health Care Community Plan     MI       Insurance   Provider for uBiome   Customer
 189)   United Health Care Community Plan     NJ       Insurance   Provider for uBiome   Customer
 190)   United Health Care Community Plan     PA       Insurance   Provider for uBiome   Customer
 191)   United Health Care Community Plan     TN       Insurance   Provider for uBiome   Customer
 192)   United Health One                              Insurance   Provider for uBiome   Customer
 193)   University of Utah                             Insurance   Provider for uBiome   Customer
 194)   UPMC Health Plan                               Insurance   Provider for uBiome   Customer
 195)   Washington Coordinated Care                    Insurance   Provider for uBiome   Customer
 196)   Wellmark Blue Cross Blue Shield IA             Insurance   Provider for uBiome   Customer
 197)   Western Health Advantage                       Insurance   Provider for uBiome   Customer
 198)   Writer`s Guild - Industry Health Pl            Insurance   Provider for uBiome   Customer




                                              Page 35 of 37                                         Privileged and Confidential
uBiome Conflicts
uBiome - Landlords


        Location of Rent                                                   Role / Classification

   1)   360 - 362 Langton St, San Francisco                                Landlord
   2)   1201 25th Street (Warehouse), San Francisco                        Landlord
   3)   225 Valencia St., San Francsico                                    Landlord
   4)   264 W 40th St, Floor 19, New York                                  Landlord
   5)   18110 SE 34th Street, Building 2, Suite 240, Vancouver, WA 98683   Landlord
   6)   Calle 57 835, La Plata, Argentina                                  Landlord
   7)   Calle 5 1221, La Plata, Argentina                                  Landlord
   8)   Avenida Santa Maria 2810, Providencia, Santiago, Chile             Landlord
   9)   Los Araucanos 2520, Providencia, Santiago, Chile                   Landlord
uBiome Conflicts
uBiome - U.S. Trustee's Office


     Party                       Role / Classification
  1) T. Patrick Tinker           Assistant U.S. Trustee
  2) Lauren Attix                Paralegal Specialist
  3) David Buchbinder            Trial Attorney
  4) Linda Casey                 Trial Attorney
  5) Linda Richenderfer          Trial Attorney
  6) Holly Dice                  Auditor (Bankruptcy)
  7) Shakima L. Dortch           Paralegal Specialist
  8) Timothy J. Fox, Jr.         Trial Attorney
  9) Diane Giordano              Bankruptcy Analyst
 10) Christine Green             Paralegal Specialist
 11) Benjamin Hackman            Trial Attorney
 12) Jeffrey Heck                Bankruptcy Analyst
 13) Jane Leamy                  Trial Attorney
 14) Hannah M. McCollum          Trial Attorney
 15) James R. O'Malley           Bankruptcy Analyst
 16) Michael Panacio             Bankruptcy Analyst
 17) Juliet Sarkessian           Trial Attorney
 18) Richard Schepacarter        Trial Attorney
 19) Edith A. Serrano            Paralegal Specialist
 20) Karen Starr                 Bankruptcy Analyst
 21) Ramona Vinson               Paralegal Specialist
 22) Dion Wynn                   Paralegal Specialist
